 

 

 

 

 

 

 

EXHIBIT 10.4



EMPLOYMENT AGREEMENTS WITH EXECUTIVE OFFICERS



 

 

(i)

Employment Agreement dated as of January 1, 2004, between Zion Oil & Gas, Inc.
and John M. Brown



(ii)

Employment Agreement dated as of January 1, 2004, between Zion Oil & Gas, Inc.
and Eugene A. Soltero



(iii)

Letter Amendment dated as of October 1, 2004, between Zion Oil & Gas, Inc. and
Eugene A. Soltero



(iv)

Employment Agreement dated as of January 1, 2004, between Zion Oil & Gas, Inc.
and Glen H. Perry



(v)

Retention Agreement dated as of January 1, 2004, between Zion Oil & Gas, Inc.
and Philip Mandelker



(vi)

Employment Agreement dated as of October 1, 2005, between Zion Oil & Gas, Inc.
and David Patir



(vii)

Retention and Management Services Agreement dated as of November 1, 2005,
between Zion Oil & Gas, Inc. and Richard Rinberg



 



--------------------------------------------------------------------------------



Exhibit 10.4 (i)



Personal Employment Agreement (John Brown)



This Personal Employment Agreement (the "Agreement") is entered into as of the
1st day of January 2004 (the "Effective Date"), by and among Zion Oil & Gas,
Inc., a Delaware corporation with offices at 6510 Abrams Road, Suite 300,
Dallas, Texas, (in its own name and as successor in interest of Zion Oil & Gas,
Inc., a Florida Corporation, the "Company") and John M. Brown of 600 St. Emelion
Ct., Irving, Texas, (the "Employee").



WHEREAS, the Company was established in April 2000 by the Employee for the
purpose of engaging in oil and gas exploration and production in Israel; and



WHEREAS, since its establishment, the Employee has been serving as Chairman and
Chief Executive Officer of the Company at the pleasure of the Board of Directors
of the Company (the "Board") and on terms set from time to time by resolution of
the Board; and



WHEREAS, the terms of retention of the Employee for the five-year period
commencing on the effective date hereof were incorporated in a letter of intent
dated September 2, 2003 and ratified by the Board on November 10, 2003; and



WHEREAS, the Company and Employee desire to regularize their relationship and,
in that context, the Company desires to continue to engage the Employee and the
Employee desires to continue to serve the Company in the capacity of Chairman
and Chief Executive Officer in accordance with the terms and conditions set
forth in this Agreement.



NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:



1. Appointment; Extent and Nature of Duties



1.1 Appointment and Duties. The Employee shall be employed as Chairman and Chief
Executive Officer of the Company. The Employee shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in a similar capacity. The Employee
shall be under the direct supervision, and comply with the directives, of the
Board of the Company.



1.2 Extent of Services. The Employee shall be employed on a full-time basis and
shall devote his entire business time, attention and efforts to the performance
of his duties and responsibilities under this Agreement and the business and
affairs of the Company.



1.3 Charitable Trusts. The Company has initiated the establishment of two
charitable trusts or equivalent not-for-profit entities, one to be established
in Israel and one to be established in the United States or such other
jurisdiction as may be determined by the Board (the "Charitable Trusts"), to
each of which the Company intends to assign or transfer the equivalent of a 3%
overriding royalty or equivalent net profits interest. The Employee shall bear
direct executive responsibility for and represent the Company in all matters
concerning the establishment and organization of the Charitable Trusts. In
establishing the Charitable Trusts, the Company shall take all steps necessary
to appoint the Employee as the Chairman of the board of trustees or board of
directors or equivalent governing body as may be established to supervise the
activities of the Charitable Trusts (the "Governing Bodies"). Nothing in the
Agreement shall be deemed to estop the Employee from receiving compensation from
either or both of the Charitable Trusts in such manner and amounts as shall be
determined in accordance with the organizational documentation of each of the
Charitable Trusts. The Employee's term as Chairman of the Governing Bodies shall
not be coextensive with the Term of this Agreement, as defined below, and the
Company shall take all steps in connection with establishing the Charitable
Trusts to provide in their organizational documents that the Employee's
appointment as Chairman of the Governing Bodies shall be for such



--------------------------------------------------------------------------------



period as he is competent, physically and mentally, to serve as Chairman, and is
not guilty of willful misconduct of any nature that would disqualify him to
serve in the capacity of chairman or a member of the governing body of a
not-for-profit, charitable organization.



2. Term and Termination



2.1 Term. The initial term of employment under this Agreement shall be for the
period commencing on the Effective Date and ending on December 31, 2008 (the

"Initial Term"). Thereafter, the term of Employee's employment under this
Agreement shall automatically be extended for additional periods of one (1) year
(each an "Additional Term") at the end of the Initial Term and of each
Additional Term, unless either party has given notice to the other of its
intention not to extend at least one hundred eighty (180) days prior to the
expiration of the Initial Term or any Additional Term; provided, however, that
following the Employee's having attained the age of seventy (70), the Term of
this Agreement, if still in effect, shall not be automatically extended upon the
expiration of the applicable Additional Term, but shall be extended for
additional one year terms only upon the mutual agreement of the Company and the
Employee annually no later than ninety (90) days prior to the end of the
Additional Term then in effect. (The Initial Term and, if the Initial Term is
extended, any and all Additional Terms, the "Term").





2.2 Termination by the Company. Notwithstanding the aforesaid, the Employee

's employment may be terminated under the following circumstances:





2.2.1 For Disability. The Company may, upon ninety (90) days prior written
notice, terminate Employee

's employment after having established the Employee's Disability. For purposes
of this Agreement, "Disability" means a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties pursuant to
this Agreement which infirmity continues for a period of at least 120 days in
any 365 day period. Upon termination for disability, the Company shall continue
to pay Employee all salary and benefits hereunder for the remainder of the Term,
less any disability insurance payments received by Employee.





2.2.2. For Cause. The Company may terminate the Employee

's employment for Cause upon written notice to the Employee in which notice the
basis for termination shall be set forth. A termination for "Cause" is a
termination due to a serious breach of trust, including, but not limited to,
theft, embezzlement, self-dealing, prohibited disclosure to unauthorized persons
or entities of confidential or propriety information of or relating to the
Company or the engaging by Employee in any prohibited business competitive with
the business of the Company and its subsidiaries, affiliates or associated
entities. No termination for Cause shall be effective except subject to the
final, non-appealable judgment of a court of competent jurisdiction to the
effect that Employee has committed a serious breach of trust as aforesaid.
Except if and to the extent otherwise determined by a court of competent
jurisdiction, the Employee shall be entitled to the compensation and benefits
provided for under this Agreement for the period prior to the termination of the
Employee's employment under this section.





2.2.3 Termination Other Than For Cause. The Company may terminate the employment
of the Employee other than for Cause at its discretion and at any time on ninety
(90) days prior written notice.



2.3 Termination by Employee. Employee may terminate this Agreement and his
employment relationship with the Company at his discretion and at any time on
ninety (90) days prior written notice.



2.4 Relationship during Notice Period



2.4.1 For purposes hereof, the term

"Notice Period" shall mean the period between the giving of any Notice of
Termination and the effective date of such notice as provided by sections 2.2
and 2.3 above or between the date of notice of intent not to extend the Term and
the date of termination of the Term as provided for in section 2.1 above.





2.4.2 During any Notice Period pursuant to section 2.2.3 above, the Employee
shall continue to work and fulfill his duties, hereunder, as an Employee of the
Company; provided, however, that the Company shall



--------------------------------------------------------------------------------



have the right in its discretion to ask the Employee to cease working at the
premises of the Company or to cease to work during all or any part of the Notice
Period, in which case and without derogating from the Employee

's right to Compensation pursuant to sections 2.5.1 and 2.5.2 below to the
extent applicable, the Company shall redeem such portion of the Notice Period
for which the Company shall have waived its right to the services of the
Employee (the "Waived Period") by payment to Employee of an amount equal to
Employee's Salary for the Waived Period, plus such amounts to which the Company
is obligated pursuant to sections 4 and 5 below.





2.4.3 In the event Employee continues to work during the Notice Period, he shall
cooperate with the Company to ensure an orderly transfer of his
responsibilities.



2.4.4 In the event the Employee gives notice of termination pursuant to section
2.3 above or of his intention not to extend the Term pursuant to section 2.1
above, and does not continue to work during all or any part of the Notice
Period, the Employee shall forfeit his salary for said portions of the Notice
Period during which he does not work. The Company shall have the right to deduct
such amount from all and any monies due and owing the Employee from the Company.



2.5 Compensation in the Event of Termination



2.5.1 Termination Other Than for Cause or Disability. Without derogating from
the rights of the Employee to compensation during the Notice Period as provided
in section 2.4 above, the Employee shall be entitled to compensation in the
event of (a) termination or of (b) failure to extend the Term of this Agreement
by the Company prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
in an amount equal to:





(a) all sums, including Salary pursuant to section 3 below and Employee Benefits
as provided in section 4.1 below, to which Employee would otherwise have been
entitled if he had remained in the employ of the Company for the portion of the
Term during which this Agreement would have remained in effect but for its
termination as aforesaid, and



(b) an amount equal to six (6) monthly Base Salaries, as defined in section 3
below.



2.5.2 Change of Control. In the event of (a) termination or of (b) failure to
extend the Term of this Agreement prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
within one (1) year of the completion of a Business Combination as defined in
Article Tenth of the Company's Amended and Restated Certificate of
Incorporation, then in addition to any rights of the Employee during the Notice
Period as provided in section 2.4 and pursuant to section 2.5.1 above, the
Employee shall be entitled to compensation in an amount equal to thirty six (36)
monthly Base Salaries.





3. Salary



As compensation for the Employee

's services hereunder, the Company shall pay the Employee a monthly gross salary
(the "Salary") of US $10,000 (US $120,000 annually) (as such may be increased
from time to time by decision of the Board, the "Base Salary"), payable to
Employee on the first business day of each month during the term of the
Employee's engagement hereunder in arrears for the month just ended.





4. Employee Benefits



4.1 Insurance. Commencing January 1, 2004, the Company shall purchase or
participate in the purchase for the benefit of the Employee an insurance package
consisting of medical insurance, life insurance and long term disability
insurance of such nature and providing such coverage as the Employee may
request, provided that in no event shall the cost to the Company of the premiums
for such insurance exceed US $2,000 per month. Except if the Employee
specifically requests otherwise, the Company may fulfill its obligations
hereunder by providing insurance coverage of the Employee in any group life or
group health plan maintained by the Company for its employees based in the
United States.



--------------------------------------------------------------------------------



4.2 Vacation. The Employee shall be entitled to an annual vacation of twenty
three (23) working days at full pay. Vacation days may be accumulated for two
(2) years, after which they must be used or redeemed; provided that accumulation
of vacation days in excess of forty six (46) days may be approved by the Board
in its discretion.



4.3 Sick Pay



(a) The Employee shall be entitled to up to thirty (30) days per year of fully
paid sick leave, against a doctor

's confirmation, which leave can be accumulated for a period of up to a maximum
of five (5) years; provided, however, that the Employee shall not be entitled to
sick leave payment to the extent already covered by any insurance component of
any plan established by or for the benefit of the Employee pursuant to section
4.1 above.





(b) The Employee shall not for any reason or in any circumstances be entitled to
redeem any accumulated but unused sick leave upon termination of his employment
under this Agreement.



5. Additional Benefits



5.1 Cellular Phone. Commencing January 1, 2004, the Company shall provide
Employee with a Company cellular phone for Company business. Until such time as
the Company purchases or leases cellular phones on its own account, the Company
shall reimburse the Employee his expenses in maintaining and using one cellular
phone (one number).



5.2 Organizational Dues. Commencing January 1, 2004, the Company shall reimburse
Employee periodic membership dues for the professional and other organizations
and societies the maintenance of which is hereby acknowledged to be connected
with and necessary for the proper performance of the Employee

's duties under this Agreement, including:



(a) One businessman

's luncheon club



(b) One golf or fitness club

(c) The Dallas International Chamber of Commerce

(d) additional as may from time to time be approved by the Board.



5.3 Expenses. The Employee shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with the expense reimbursement policy adopted by the
Board or with the prior approval of the Company

's Management Executive Committee.





6. Long-Term Management Incentive Plan



The Company has resolved to establish a long-term management incentive plan,
which may be structured as an employee

's royalty pool, to be funded by the equivalent of a 1.5% overriding royalty or
equivalent net profits interest (after pay-out calculated on a well by well
basis) (the "Plan"). Upon its establishment, the Employee shall be granted a 10%
(ten percent) interest in Plan income attributable to wells drilled (no matter
when drilled) on any oil and gas property acquired by the Company prior to the
end of the Term, or earlier termination of this Agreement, subject to the terms
and conditions of the Plan. To the extent less than 100% of the interests in the
Plan with respect to a single well have been awarded at the time the well is
spudded, Employee shall share pro-rata with the other Plan participants in the
excess unawarded amounts.





7. Propriety Information



7.1 The Employee acknowledges and agrees that, in the course of his employment
by the Company, he will have access to confidential and propriety information of
the Company regarding, without limitation, the business, financial, research,
exploratory, engineering, production, marketing and sales activities of the



--------------------------------------------------------------------------------



Company. Such information, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as

"Proprietary Information".





7.2 Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that: (i) was known to the Employee prior to his
association with the Company and can be so proven; (ii) shall have appeared in
any printed publication or patent or shall have become a part of the public
knowledge except as a result of a breach of this Agreement by the Employee;
(iii) shall have been received by the Employee from a third party having no
obligation to the Company; (iv) reflects general skills and experience gained
during the Employee

's engagement by the Company; or (v) reflects information and data generally
known within the industries or trades in which the Company transacts business.





7.3 The Employee agrees and declares that all Proprietary Information, patents
and other rights in connection therewith shall be the sole property of the
Company and its assigns. At all times, both during his engagement by the Company
and for a period of five (5) years after its termination, the Employee will keep
in confidence and trust all Proprietary Information, and the Employee will not
use or disclose any Proprietary Information or anything relating to it without
the written consent of the Company, except as may be necessary in the ordinary
course of performing the Employee

's duties hereunder and in the best interests of the Company.





7.4 Upon termination of his employment with the Company, the Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to his work with the Company, and he will not take with him any
documents or materials or copies thereof containing any Proprietary Information.



7.5 The Employee recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company

's part to maintain the confidentiality of such information and to use it only
for certain limited purposes. At all times, both during his employment and after
its termination, the Employee undertakes to keep and hold all such information
in strict confidence and trust, and he will not use or disclose any of such
information without the prior written consent of the Company, except as may be
necessary to perform his duties as an employee of the Company and consistent
with the Company's agreement with such third party. Upon termination of his
employment with the Company, Employee shall act with respect to such information
as set forth in Section 7.4 mutatis mutandis.





7.6 The Employee

's undertakings in this section 7 shall remain in full force and effect in
accordance with their terms after termination of this Agreement or any renewal
thereof.





8. Non-Competition



8.1 The Employee agrees and undertakes that he will not, so long as he is
employed by the Company and for a period of six (6) months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venturer, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that is engaged in any activities competing with
the Company in the field of petroleum exploration, production and marketing in
Israel or any other region or territory in which the Company is conducting
petroleum exploration, production or marketing activities; provided, however,
that the Employee may own securities of any corporation or other entity which is
engaged in such business and is publicly owned and traded but in an amount not
to exceed at any one time one percent (1%) of any class of stock or securities
of such entity so long as he has no active role therein as director, employee,
consultant or otherwise, unless otherwise specifically approved by the Board.



8.2 The Employee agrees and undertakes that during the period of his employment
and for a period of twelve (12) months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any



--------------------------------------------------------------------------------



person employed by the Company or retained by the Company as a consultant on the
date of such termination or during the preceding six (6) months.



8.3 If any one or more of the terms contained in this section 8 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.



9. Indemnification and Insurance



9.1 The Company shall indemnify the Employee against, and hold him harmless,
from any and all judgments, penalties (including excise and similar taxes),
fines, settlements and expenses (including attorney

's fees and court costs) actually and reasonably incurred by him in connection
with any action, suit or proceeding whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit or proceeding
whether or not by or in the right of the Company to which Employee is or may be
made a party or is or shall be threatened to be made a party by reason of the
fact that the Employee is an officer, employee or agent of the Company or is or
was serving at the request of the Company as a director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, sole proprietorship, trust, nonprofit
entity, employee benefit plan or other enterprise, to the fullest extent
permitted by any applicable law, and such indemnity shall inure to the benefit
of the heirs, executors and administrators of the Employee.





9.2 The right to indemnification under this section 9 shall include the Employee

's right to be paid by the Company the expenses incurred in defending any such
proceeding in advance of its disposition; provided, however, that, if the
applicable law requires, the payment of such expenses incurred by the Employee
in advance of the final disposition of a proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Employee, to
repay all amounts so advanced if it shall ultimately be determined that the
Employee is not entitled to be indemnified under this section 9 or otherwise.





9.3 The Company shall purchase and maintain insurance coverage in an amount to
be determined from time to time by the Board taking into account the nature and
extent of the Company

's activities and the cost of coverage, but in no event less than that
maintained by the Company for any other director or executive officer of the
Company, on behalf of the Employee both in his capacity as an officer, director
and employee of the Company and, if he so serves at the request of the Company,
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against any legally insurable
liability asserted against the Employee and incurred by the Employee in any such
capacity, or arising out of the Employee's status as such.





10. Taxes



Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the Salary (section 3 above) or with Employee Benefits
(section 4 above) or with the Additional Benefits (section 5 above) or with any
other payment to which the Employee is entitled under this Agreement will be
borne by the Employee and, except as otherwise expressly set out in this
Agreement, the Employee shall be solely liable for all such taxes, fees and
other liabilities.



11. Mutual Representations



11.1 The Employee represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.



11.2 The Company represents and warrants to the Employee that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (i) will not



--------------------------------------------------------------------------------



constitute a default under or conflict with any agreement or other instrument to
which it is a party or by which it is bound, and (ii) do not require the consent
of any person or entity.



11.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors

' rights generally, and subject, as to enforceability, to general principles of
equity (regardless if enforcement is sought in proceeding in equity or at law).





12. Notice; Addresses



12.1 The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above, or any other address which shall be provided by due
notice given in accordance with the provisions of section 12.2 below.



12.2 All notices in connection with this Agreement shall be sent by registered
mail or delivered by hand or courier service to the addresses set forth above,
and shall be deemed to have been delivered to the other party at the earlier of
the following two dates: (a) if sent by registered mail or courier service, as
aforesaid, three (3) business days from the date of mailing; and (b) if
delivered by hand

- upon actual delivery or proffer of delivery (in the event of a refusal to
accept it) at the address of the addressee. Delivery by cable, telex, facsimile
or other electronic communication shall be sufficient and be deemed to have
occurred upon electronic confirmation of receipt, with copy sent by first class
mail.





13. Miscellaneous



13.1 Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.



13.2 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party

's rights and powers under this Agreement, or operate as a waiver of any breach
or nonperformance by either party of any terms or conditions hereof.





13.3 No determination of the invalidity or unenforceability of any provision of
this Agreement shall affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.



13.4 This Agreement is personal and non-assignable by the Employee. It shall
inure to the benefit of any corporation or other entity with which the Company
shall merge or consolidate or to which the Company shall lease, sell or
otherwise transfer all or substantially all of its assets, and may be assigned
by the Company to any affiliate of the Company or to any corporation or entity
with which such affiliate shall merge or consolidate or which shall lease or
acquire all or substantially all of the assets of such affiliate. Any assignee
must assume all the obligations of the Company hereunder, but such assignment
and assumption shall not serve as a release of the Company.



13.5 This Agreement is the only agreement between the parties on the subject
matter of this Agreement and supersedes and replaces all other agreements,
whether written or oral, between the parties, concerning the subject matter of
this Agreement, including without limitation that certain letter dated September
2, 2003 from the Company to the Employee

"Re. "Executive Employment Agreement"; provided, however, that nothing herein
shall be deemed to affect the rights of either of the parties hereto with
respect to the services rendered by the Employee to or on behalf of the Company
during any period prior to the Effective Date.





13.6 It is hereby agreed between the parties that the laws of the State of Texas
shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with this Agreement
shall be in the courts of appropriate jurisdiction in the County of Dallas,
Texas.

IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first above written.





ZION OIL & GAS, INC.









/s/ John M. Brown

By:

/s/ E A Soltero



John M. Brown

Name:

Eugene Soltero





Title:

President







 



--------------------------------------------------------------------------------



Exhibit 10.4 (ii)



Personal Employment Agreement (Eugene Soltero)



This Personal Employment Agreement (the "Agreement") is entered into as of the
1st day of January 2004 (the "Effective Date"), by and among Zion Oil & Gas,
Inc., a Delaware corporation with offices at 6510 Abrams Road, Suite 300,
Dallas, Texas, U.S.A. (in its own name and as successor in interest of Zion Oil
& Gas, Inc., a Florida Corporation, the "Company") and Eugene A. Soltero of 7127
Hillgreen Dr., Dallas, Texas, U.S.A. (the "Employee").



WHEREAS, the Company was established in April 2000 for the purpose of engaging
in oil and gas exploration and production in Israel; and



WHEREAS, since October 2001, the Employee has been serving as President and
Chief Operating Officer of the Company at the pleasure of the Board of Directors
of the Company (the "Board") and on terms set from time to time by resolution of
the Board; and



WHEREAS, the terms of retention of the Employee for the five-year period
commencing on the effective date hereof were incorporated in a letter of intent
dated September 2, 2003 and ratified by the Board on November 10, 2003; and



WHEREAS, the Company and Employee desire to regularize their relationship and,
in that context, the Company desires to continue to engage the Employee and the
Employee desires to continue to serve the Company in the capacity of President,
Chief Operating Officer and, on an interim basis, Chief Financial Officer in
accordance with the terms and conditions set forth in this Agreement.



NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:



1. Appointment; Extent and Nature of Duties



1.1 Appointment and Duties. The Employee shall be employed as President and
Chief Operating Officer of the Company. Until such time as the Company retains
the services of a Chief Financial Officer, the Employee shall also serve in such
capacity. The Employee shall perform the duties, undertake the responsibilities
and exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar capacity and as may be further defined from time
to time by the Board or Chief Executive Officer. The Employee shall be under the
direct supervision, and comply with the directives of, the Chief Executive
Officer and the Board of the Company.



1.2 Extent of Services. The Employee shall be employed on a full-time basis and
shall devote his entire business time, attention and efforts to the performance
of his duties and responsibilities under this Agreement and the business and
affairs of the Company.



2. Term and Termination



2.1 Term. The initial term of employment under this Agreement shall be for the
period commencing on the Effective Date and ending on December 31, 2008 (the
"Initial Term"). Thereafter, the term of Employee's employment under this
Agreement shall automatically be extended for additional periods of one (1) year
(each an "Additional Term") at the end of the Initial Term and of each
Additional Term, unless either party has given notice to the other of its
intention not to extend at least one hundred eighty (180) days prior to the
expiration of the Initial Term or any Additional Term; provided, however, that
following the Employee's having attained the age of seventy (70), the Term of
this Agreement, if still in effect, shall not be automatically extended upon the
expiration of the then applicable Additional Term, but shall be extended for
additional one (1) year terms only upon the mutual agreement of the Company and
the Employee annually no later than ninety (90) days prior to the end of the
Additional Term then in effect. (The Initial Term and, if the Initial Term is
extended, any and all Additional Terms, the "Term").



--------------------------------------------------------------------------------



2.2 Termination by the Company. Notwithstanding the aforesaid, the Employee

's employment may be terminated under the following circumstances:





2.2.1 For Disability. The Company may, upon ninety (90) days prior written
notice, terminate Employee

's employment after having established the Employee's Disability. For purposes
of this Agreement, "Disability" means a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties pursuant to
this Agreement which infirmity continues for a period of at least 120 days in
any 365 day period. Upon termination for disability, the Company shall continue
to pay Employee all salary and benefits hereunder for the remainder of the Term,
less any disability insurance payments received by Employee.





2.2.2 For Cause. The Company may terminate the Employee

's employment for Cause upon written notice to the Employee in which notice the
basis for termination shall be set forth. A termination for "Cause" is a
termination due to a serious breach of trust, including, but not limited to,
theft, embezzlement, self-dealing, prohibited disclosure to unauthorized persons
or entities of confidential or propriety information of or relating to the
Company or the engaging by Employee in any prohibited business competitive with
the business of the Company and its subsidiaries, affiliates or associated
entities. No termination for Cause shall be effective except subject to the
final, non-appealable judgment of a court of competent jurisdiction to the
effect that Employee has committed a serious breach of trust as aforesaid.
Except if and to the extent otherwise determined by a court of competent
jurisdiction, the Employee shall be entitled to the compensation and benefits
provided for under this Agreement for the period prior to the termination of the
Employee's employment under this section.





2.2.3 Termination Other Than For Cause. The Company may terminate the employment
of the Employee other than for Cause at its discretion and at any time on ninety
(90) days prior written notice.



2.3 Termination by Employee. Employee may terminate this Agreement and his
employment relationship with the Company at his discretion and at any time on
ninety (90) days prior written notice.



2.4 Relationship during Notice Period



2.4.1 For purposes hereof, the term

"Notice Period" shall mean the period between the giving of any Notice of
Termination and the effective date of such notice as provided by sections 2.2
and 2.3 above or between the date of notice of intent not to extend the Term and
the date of termination of the Term as provided for in section 2.1 above.





2.4.2 During any Notice Period pursuant to section 2.2.3 above, the Employee
shall continue to work and fulfill his duties, hereunder, as an Employee of the
Company; provided, however, that the Company shall have the right in its
discretion to ask the Employee to cease working at the premises of the Company
or to cease to work during all or any part of the Notice Period, in which case
and without derogating from the Employee

's right to Compensation pursuant to sections 2.5.1 and 2.5.2 below to the
extent applicable, the Company shall redeem such portion of the Notice Period
for which the Company shall have waived its right to the services of the
Employee (the "Waived Period") by payment to Employee of an amount equal to
Employee's Salary for the Waived Period, plus such amounts to which the Company
is obligated pursuant to sections 4 and 5 below.





2.4.3 In the event Employee continues to work during the Notice Period, he shall
cooperate with the Company to ensure an orderly transfer of his
responsibilities.



2.4.4 In the event the Employee gives notice of termination pursuant to section
2.3 above or of his intention not to extend the Term pursuant to section 2.1
above, and does not continue to work during all or any part of the Notice
Period, the Employee shall forfeit his salary for said portions of the Notice
Period during which he does not work. The Company shall have the right to deduct
such amount from all and any monies due and owing the Employee from the Company.



--------------------------------------------------------------------------------



2.5 Compensation in the Event of Termination



2.5.1 Termination Other Than for Cause or Disability. Without derogating from
the rights of the Employee to compensation during the Notice Period as provided
in section 2.4 above, the Employee shall be entitled to compensation in the
event of (a) termination or of (b) failure to extend the Term of this Agreement
by the Company prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
in an amount equal to:





(a) all sums, including Salary pursuant to section 3 below and Employee Benefits
as provided in section 4.1 below, to which Employee would otherwise have been
entitled if he had remained in the employ of the Company for the portion of the
Term during which this Agreement would have remained in effect but for its
termination as aforesaid, and



(b) an amount equal to six (6) monthly Base Salaries, as defined in section 3
below.



2.5.2 Change of Control. In the event of (a) termination or of (b) failure to
extend the Term of this Agreement prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability
within one (1) year of the completion of a Business Combination as defined in
Article Tenth of the Company's Amended and Restated Certificate of
Incorporation, then in addition to any rights of the Employee during the Notice
Period as provided in section 2.4 and pursuant to section 2.5.1 above, the
Employee shall be entitled to compensation in an amount equal to thirty six (36)
monthly Base Salaries.





3. Salary



As compensation for the Employee

's services hereunder, the Company shall pay the Employee a monthly gross salary
(the "Salary") of US $16,667 (US $200,000 annually) (as such may be increased
from time to time by decision of the Board, the "Base Salary"), payable to
Employee on the first business day of each month during the term of the
Employee's engagement hereunder in arrears for the month just ended.





4. Employee Benefits



4.1 Insurance. Commencing January 1, 2004, the Company shall purchase or
participate in the purchase for the benefit of the Employee an insurance package
consisting of medical insurance, life insurance and long term disability
insurance of such nature and providing such coverage as the Employee may
request, provided that in no event shall the cost to the Company of the premiums
for such insurance exceed US $2,000 per month. Except if the Employee
specifically requests otherwise, the Company may fulfill its obligations
hereunder by providing insurance coverage of the Employee in any group life or
group health plan maintained by the Company for its employees based in the
United States.



 

4.2 Vacation. The Employee shall be entitled to an annual vacation of twenty-
three (23) working days at full pay. Vacation days may be accumulated for two
(2) years, after which they must be used or redeemed; provided that accumulation
of vacation days in excess of forty six (46) days may be approved by the Chief
Executive Officer of the Company in his discretion.



4.3 Sick Pay



(a) The Employee shall be entitled to up to thirty (30) days per year of fully
paid sick leave, against a doctor

's confirmation, which leave can be accumulated for a period of up to a maximum
of five (5) years; provided, however, that the Employee shall not be entitled to
sick leave payment to the extent already covered by any insurance component of
any plan established by or for the benefit of the Employee pursuant to section
4.1 above.





(b) The Employee shall not for any reason or in any circumstances be entitled to
redeem any accumulated but unused sick leave upon termination of his employment
under this Agreement.



--------------------------------------------------------------------------------



5. Additional Benefits



5.1 Cellular Phone. Commencing January 1, 2004, the Company shall provide
Employee with a Company cellular phone for Company business. Until such time as
the Company purchases or leases cellular phones on its own account, the Company
shall reimburse the Employee his expenses in maintaining and using one cellular
phone (one number).



5.2 Professional Fees. Commencing January 1, 2004, the Company shall reimburse
Employee professional license fees and periodic membership dues for the
professional societies and business/social organizations the maintenance of
which is hereby acknowledged to be connected with and necessary for the proper
performance of the Employee

's duties under this Agreement, including:





(a) State of Texas

- Registered Professional Engineer



(b) American Society of Petroleum Engineers

(c) Dallas Petroleum Club

(d) One local golf or country club (e.g. Royal Oaks Country Club).

(e) additional as may from time to time be approved by the Chief Executive
Officer.



5.3 Expenses. The Employee shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with the expense reimbursement policy adopted by the
Board or with the prior approval of the Chief Executive Officer of the Company.



6. Long-Term Management Incentive Plan



The Company has resolved to establish a long-term management incentive plan,
which may be structured as an employee

's royalty pool, to be funded by the equivalent of a 1.5% overriding royalty or
equivalent net profits interest (after pay-out calculated on a well by well
basis) (the "Plan"). Upon its establishment, the Employee shall be granted a 10%
(ten percent) interest in Plan income attributable to wells drilled (no matter
when drilled) on any oil and gas property acquired by the Company prior to the
end of the Term or earlier termination of this Agreement, subject to the terms
and conditions of the Plan. To the extent less than 100% of the interests in the
Plan with respect to a single well have been awarded at the time the well is
spudded, Employee shall share pro-rata with the other Plan participants in the
excess unawarded amounts.





7. Propriety Information



7.1 The Employee acknowledges and agrees that, in the course of his employment
by the Company, he will have access to confidential and propriety information of
the Company regarding, without limitation, the business, financial, research,
exploratory, engineering, production, marketing and sales activities of the
Company. Such information, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as

"Proprietary Information".





7.2 Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that: (i) was known to the Employee prior to his
association with the Company and can be so proven; (ii) shall have appeared in
any printed publication or patent or shall have become a part of the public
knowledge except as a result of a breach of this Agreement by the Employee;
(iii) shall have been received by the Employee from a third party having no
obligation to the Company; (iv) reflects general skills and experience gained
during the Employee

's engagement by the Company; or (v) reflects information and data generally
known within the industries or trades in which the Company transacts business.





7.3 The Employee agrees and declares that all Proprietary Information, patents
and other rights in connection therewith shall be the sole property of the
Company and its assigns. At all times, both during his engagement by the Company
and for a period of five (5) years after its termination, the Employee will



--------------------------------------------------------------------------------



keep in confidence and trust all Proprietary Information, and the Employee will
not use or disclose any Proprietary Information or anything relating to it
without the written consent of the Company, except as may be necessary in the
ordinary course of performing the Employee

's duties hereunder and in the best interests of the Company.





7.4 Upon termination of his employment with the Company, the Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to his work with the Company, and he will not take with him any
documents or materials or copies thereof containing any Proprietary Information.



7.5 The Employee recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company

's part to maintain the confidentiality of such information and to use it only
for certain limited purposes. At all times, both during his employment and after
its termination, the Employee undertakes to keep and hold all such information
in strict confidence and trust, and he will not use or disclose any of such
information without the prior written consent of the Company, except as may be
necessary to perform his duties as an employee of the Company and consistent
with the Company's agreement with such third party. Upon termination of his
employment with the Company, Employee shall act with respect to such information
as set forth in Section 7.4 mutatis mutandis.





7.6 The Employee

's undertakings in this section 7 shall remain in full force and effect in
accordance with their terms after termination of this Agreement or any renewal
thereof.





8. Non-Competition



8.1 The Employee agrees and undertakes that he will not, so long as he is
employed by the Company and for a period of six (6) months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venturer, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that is engaged in any activities competing with
the Company in the field of petroleum exploration, production and marketing in
Israel or any other region or territory in which the Company is conducting
petroleum exploration, production or marketing activities; provided, however,
that the Employee may own securities of any corporation or other entity which is
engaged in such business and is publicly owned and traded but in an amount not
to exceed at any one time one percent (1%) of any class of stock or securities
of such entity so long as he has no active role therein as director, employee,
consultant or otherwise, unless otherwise specifically approved by the Board.



8.2 The Employee agrees and undertakes that during the period of his employment
and for a period of twelve (12) months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person employed by the Company or retained by the Company as a consultant on the
date of such termination or during the preceding six (6) months.



8.3 If any one or more of the terms contained in this section 8 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.



9. Indemnification and Insurance



9.1 The Company shall indemnify the Employee against, and hold him harmless,
from any and all judgments, penalties (including excise and similar taxes),
fines, settlements and expenses (including attorney

's fees and court costs) actually and reasonably incurred by him in connection
with any action, suit or proceeding whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit or proceeding
whether or not by or in the right of the Company to which Employee is or may be
made a party or is or shall be threatened to be made a party by reason of the
fact that the Employee is an officer, employee or agent of the Company or is or
was serving at the request of the Company as a





--------------------------------------------------------------------------------



director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another corporation, partnership, joint venture, sole
proprietorship, trust, nonprofit entity, employee benefit plan or other
enterprise, to the fullest extent permitted by any applicable law, and such
indemnity shall inure to the benefit of the heirs, executors and administrators
of the Employee.



9.2 The right to indemnification under this section 9 shall include the Employee

's right to be paid by the Company the expenses incurred in defending any such
proceeding in advance of its disposition; provided, however, that, if the
applicable law requires, the payment of such expenses incurred by the Employee
in advance of the final disposition of a proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Employee, to
repay all amounts so advanced if it shall ultimately be determined that the
Employee is not entitled to be indemnified under this section 9 or otherwise.





9.3 The Company shall purchase and maintain insurance coverage in an amount to
be determined from time to time by the Board taking into account the nature and
extent of the Company

's activities and the cost of coverage, but in no event less than that
maintained by the Company for any other director or executive officer of the
Company, on behalf of the Employee, both in his capacity as an officer, director
and employee of the Company and, if he so serves at the request of the Company,
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against any legally insurable
liability asserted against the Employee and incurred by the Employee in any such
capacity or arising out of Employee's status as such.





10. Taxes



Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the Salary (section 3 above) or with Employee Benefits
(section 4 above) or with the Additional Benefits (section 5 above) or with any
other payment to which the Employee is entitled under this Agreement will be
borne by the Employee and, except as otherwise expressly set out in this
Agreement, the Employee shall be solely liable for all such taxes, fees and
other liabilities.



11. Mutual Representations



11.1 The Employee represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.



11.2 The Company represents and warrants to the Employee that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person or entity.



11.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors

' rights generally, and subject, as to enforceability, to general principles of
equity (regardless if enforcement is sought in proceeding in equity or at law).





12. Notice; Addresses



12.1 The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above, or any other address which shall be provided by due
notice given in accordance with the provisions of section 12.2 below.



12.2 All notices in connection with this Agreement shall be sent by registered
mail or delivered by hand or courier service to the addresses set forth above,
and shall be deemed to have been delivered to the



--------------------------------------------------------------------------------



other party at the earlier of the following two dates: (a) if sent by registered
mail or courier service, as aforesaid, three (3) business days from the date of
mailing; and (b) if delivered by hand

- upon actual delivery or proffer of delivery (in the event of a refusal to
accept it) at the address of the addressee. Delivery by cable, telex, facsimile
or other electronic communication shall be sufficient and be deemed to have
occurred upon electronic confirmation of receipt, with copy sent by first class
mail.





13. Miscellaneous



13.1 Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.



13.2 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party

's rights and powers under this Agreement, or operate as a waiver of any breach
or nonperformance by either party of any terms or conditions hereof.





13.3 No determination of the invalidity or unenforceability of any provision of
this Agreement shall affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.



13.4 This Agreement is personal and non-assignable by the Employee. It shall
inure to the benefit of any corporation or other entity with which the Company
shall merge or consolidate or to which the Company shall lease, sell or
otherwise transfer all or substantially all of its assets, and may be assigned
by the Company to any affiliate of the Company or to any corporation or entity
with which such affiliate shall merge or consolidate or which shall lease or
acquire all or substantially all of the assets of such affiliate. Any assignee
must assume all the obligations of the Company hereunder, but such assignment
and assumption shall not serve as a release of the Company.



13.5 This Agreement is the only agreement between the parties on the subject
matter of this Agreement and supersedes and replaces all other agreements,
whether written or oral, between the parties, concerning the subject matter of
this Agreement, including without limitation that certain letter dated September
2, 2003 from the Company to the Employee

"Re: Executive Employment Agreement"; provided, however, that nothing herein
shall be deemed to affect the rights of either of the parties hereto with
respect to the services rendered by the Employee to or on behalf of the Company
during any period prior to the Effective Date.





13.6 It is hereby agreed between the parties that the laws of the State of Texas
shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with this Agreement
shall be in the courts of appropriate jurisdiction in the county of Dallas,
Texas.



IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first above written.





ZION OIL & GAS, INC.









/s/ E A Soltero

By:

/s/ John Brown



Eugene A. Soltero

Name:

John Brown





Title:

Chairman & CEO







 



--------------------------------------------------------------------------------



Exhibit 10.4 (iii)

Soltero Employment Agreement Amendment





John Brown



Zion Oil & Gas

Chairman





 

 

October 15, 2004



 

Mr. Eugene A. Soltero

Zion Oil & Gas, Inc.

6510 Abrams Road, Suite 300

Dallas, Texas 75231



Dear Gene,



Further to your appointment at the Annual Meeting of the Board of Directors on
September 28, 2004 as Chief Executive Officer of the company, I take pleasure in
confirming that, in that connection and pursuant to section 3 of the Personal
Employment Agreement between you and the company dated as of January 1, 2004
(the "Personal Employment Agreement"), the Board has resolved to increase your
Base Salary to US $20,833 per month (US $250,000 annually) commencing October 1,
2004 and continuing for such period of time as you shall serve as Chief
Executive Officer of the company, subject to the provisions of the Personal
Employment Agreement.



As Chief Executive Officer you shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in a similar capacity in accordance with the
provisions of the Certificate of Incorporation and Bylaws of the company and
shall be under the direct supervision of, and comply with the directives of the
Board.



 

Sincerely yours,



 

/s/John M. Brown

John M. Brown,

Chairman





--------------------------------------------------------------------------------



Exhibit 10.4 (iv)

Personal Employment Agreement (Glen Perry)

This Personal Employment Agreement (the "Agreement") is entered into as of the
1st day of January 2004 (the "Effective Date"), by and among Zion Oil & Gas,
Inc., a Delaware corporation with offices at 6510 Abrams Road, Suite 300,
Dallas, Texas, U.S.A. (in its own name and as successor in interest of Zion Oil
& Gas, Inc., a Florida Corporation, the "Company") and Glen H. Perry of 3600
Rock Prairie Rd., College Station, TX. 77845, U.S.A. (the "Employee").

WHEREAS, the Company was established in April 2000 for the purpose of engaging
in oil and gas exploration and production in Israel; and

WHEREAS, since its establishment, the Employee has been serving as Executive
Vice President of the Company at the pleasure of the Board of Directors of the
Company (the "Board") and on terms set from time to time by resolution of the
Board; and

WHEREAS, the terms of retention of the Employee for the five-year period
commencing on the effective date hereof were incorporated in a letter of intent
dated September 2, 2003 and ratified by the Board on November 10, 2003; and

WHEREAS, the Company and Employee desire to regularize their relationship and,
in that context, the Company desires to continue to engage the Employee and the
Employee desires to continue to serve the Company in the capacity of Executive
Vice President in accordance with the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:



1. Appointment; Extent and Nature of Duties

1.1 Appointment and Duties. The Employee shall be employed as Executive Vice
President of the Company and General Manager of Israeli Operations, with
supervisory responsibility for all activities of the Israeli Branch. The
Employee shall perform the duties, undertake the responsibilities and exercise
the authority customarily performed, undertaken and exercised by persons
situated in a similar capacity as may be further defined from time to time by
the Board or Chief Executive Officer. The Employee shall serve under the direct
supervision, and comply with the directives of, the Chief Operating Officer of
the Company, and in his absence, of the Chief Executive Officer of the Company.

1.2 Extent of Services. The Employee shall be employed on a full-time basis and
shall devote his entire business time, attention and efforts to the performance
of his duties and responsibilities under this Agreement and the business and
affairs of the Company.

2. Term and Termination

2.1 Term. The initial term of employment under this Agreement shall be for the
period commencing on the Effective Date and ending on December 31, 2008 (the
"Initial Term"). Thereafter, the term of Employee's employment under this
Agreement shall automatically be extended for additional periods of one (1) year
(each an "Additional Term") at the end of the Initial Term and of each
Additional Term, unless either party has given notice to the other of its
intention not to extend at least one hundred eighty (180) days prior to the
expiration of the Initial Term or any Additional Term; provided, however, that
following the Employee's having attained the age of seventy (70), the Term of
this Agreement, if still in effect, shall not be automatically extended upon the
expiration of the then applicable Additional Term, but shall be extended for
additional one (1) year terms only upon the mutual agreement of the Company and
the Employee annually no later than ninety (90) days prior to end of the then
applicable Additional Term. (The Initial Term and, if the Initial Term is
extended, any and all Additional Terms, the "Term").

2.2 Termination by the Company. Notwithstanding the aforesaid, the Employee's
employment may be terminated under the following circumstances:



--------------------------------------------------------------------------------



2.2.1 For Disability. The Company may, upon ninety (90) days prior written
notice, terminate Employee

's employment after having established the Employee's Disability. For purposes
of this Agreement, "Disability" means a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties pursuant to
this Agreement which infirmity continues for a period of at least 120 days in
any 365 day period. Upon termination for disability, the Company shall continue
to pay Employee all salary and benefits hereunder for the remainder of the Term,
less any disability insurance payments received by Employee.



2.2.2 For Cause. The Company may terminate the Employee

's employment for Cause upon written notice to the Employee in which notice the
basis for termination shall be set forth. A termination for "Cause" is a
termination due to a serious breach of trust, including, but not limited to,
theft, embezzlement, self-dealing, prohibited disclosure to unauthorized persons
or entities of confidential or propriety information of or relating to the
Company or the engaging by Employee in any prohibited business competitive with
the business of the Company and its subsidiaries, affiliates or associated
entities. No termination for Cause shall be effective except subject to the
final, non-appealable judgment of a court of competent jurisdiction to the
effect that Employee has committed a serious breach of trust as aforesaid.
Except if and to the extent otherwise determined by a court of competent
jurisdiction, the Employee shall be entitled to the compensation and benefits
provided for under this Agreement for the period prior to the termination of the
Employee's employment under this section.



2.2.3 Termination Other Than For Cause. The Company may terminate the employment
of the Employee other than for Cause at its discretion and at any time on ninety
(90) days prior written notice.

2.3 Termination by Employee. Employee may terminate this Agreement and his
employment relationship with the Company at his discretion and at any time on
ninety (90) days prior written notice.

2.4 Relationship during Notice Period

2.4.1 For purposes hereof, the term

"Notice Period" shall mean the period between the giving of any Notice of
Termination and the effective date of such notice as provided by sections 2.2
and 2.3 above or between the date of notice of intent not to extend the Term and
the date of termination of the Term as provided for in section 2.1 above.



2.4.2 During any Notice Period pursuant to section 2.2.3 above, the Employee
shall continue to work and fulfill his duties, hereunder, as an Employee of the
Company; provided, however, that the Company shall have the right in its
discretion to ask the Employee to cease working at the premises of the Company
or to cease to work during all or any part of the Notice Period, in which case
and without derogating from the Employee

's right to Compensation pursuant to sections 2.5.1 and 2.5.2 below to the
extent applicable, the Company shall redeem such portion of the Notice Period
for which the Company shall have waived its right to the services of the
Employee (the "Waived Period") by payment to Employee of an amount equal to
Employee's Salary for the Waived Period, plus such amounts to which the Company
is obligated pursuant to sections 4 and 5 below.



2.4.3 In the event Employee continues to work during the Notice Period, he shall
cooperate with the Company to ensure an orderly transfer of his
responsibilities.

2.4.4 In the event the Employee gives notice of termination pursuant to section
2.3 above or of his intention not to extend the Term pursuant to section 2.1
above, and does not continue to work during all or any part of the Notice
Period, the Employee shall forfeit his salary for said portions of the Notice
Period during which he does not work. The Company shall have the right to deduct
such amount from all and any monies due and owing the Employee from the Company.



--------------------------------------------------------------------------------



2.5 Compensation in the Event of Termination

2.5.1 Termination Other Than for Cause or Disability. Without derogating from
the rights of the Employee to compensation during the Notice Period as provided
in section 2.4 above, the Employee shall be entitled to compensation in the
event of (a) termination or of (b) failure to extend the Term of the Agreement
by the Company prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
in an amount equal to:



(a) all sums, including Salary pursuant to section 3 below and Employee Benefits
as provided in section 4.1 below, to which Employee would otherwise have been
entitled if he had remained in the employ of the Company for the portion of the
Term during which this Agreement would have remained in effect but for its
termination as aforesaid, and

(b) an amount equal to six (6) monthly Base Salaries, as defined in section 3
below.

2.5.2 Change of Control. In the event of (a) termination or of (b) failure to
extend the Term of this Agreement prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability
within one (1) year of the completion of a Business Combination as defined in
Article Tenth of the Company's Amended and Restated Certificate of
Incorporation, then in addition to any rights of the Employee during the Notice
Period as provided in section 2.4 and pursuant to section 2.5.1 above, the
Employee shall be entitled to compensation in an amount equal to thirty six (36)
monthly Base Salaries.



3. Salary

As compensation for the Employee

's services hereunder, the Company shall pay the Employee a monthly gross salary
(the "Salary") of US $16,667 (US $200,000 annually) (as such may be increased
from time to time by decision of the Board, the "Base Salary"), payable to
Employee on the first business day of each month during the term of the
Employee's engagement hereunder in arrears for the month just ended.



4. Employee Benefits

4.1 Insurance.

Commencing January 1, 2004, the Company shall purchase or participate in the
purchase for the benefit of the Employee an insurance package consisting of
medical insurance, life insurnace and long term disability insurance of such
nature and providing such coverage as the Employee may request, provided that in
no event shall the cost to the Company of the premiums for such insurance exceed
US $2,000 per month. Except if the Employee specifically requests otherwise, the
Company may fulfill its obligations hereunder by providing insurance coverage of
the Employee in any group life or group health plan maintained by the Company
for its employees based in the United States.

4.2 Vacation. The Employee shall be entitled to an annual vacation of twenty
three (23) working days at full pay. Vacation days may be accummulated for two
(2) years, after which they must be used or redeemed; provided that
accummulation of vacation days in excess of forty six (46) days may be approved
by the Chief Executive Officer of the Company in his discretion.

4.3 Sick Pay

(a) The Employee shall be entitled to up to thirty (30) days per year of fully
paid sick leave, against a doctor

's confirmation, which leave can be accummulated for a period of up to a maximum
of five (5) years; provided, however, that the Employee shall not be entitled to
sick leave payment to the extent already covered by any insurance component of
any plan established by or for the benefit of the Employee pursuant to section
4.1 above.



(b) The Employee shall not for any reason or in any circumstances be entitled to
redeem any accumulated but unused sick leave upon termination of his employment
under this Agreement.

(c) It is agreed that payment on account of sick leave as provided herein shall
be deemed in full compliance with the Company

's obligations to Employee under any applicable law.





--------------------------------------------------------------------------------



5. Additional Benefits

5.1 Cellular Phone. Commencing January 1, 2004, the Company shall provide
Employee with a Company cellular phone for Company business. Until such time as
the Company purchases or leases cellular phones on its own account, the Company
shall reimburse the Employee his expenses in maintaining and using one cellular
phone (one number).

5.2 Professional Fees. Commencing January 1, 2004, the Company shall reimburse
Employee professional license fees and periodic membership dues for the
professional societies and business/social organizations the maintenance of
which is hereby acknowledged to be connected with and necessary for the proper
performance of the Employee

's duties under this Agreement, including:



(a) American Society of Petroleum Engineers

(b) One golf or fitness club

(d) additional as may from time to time be approved by the Chief Executive
Officer.

5.3 Expenses. The Employee shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with the expense reimbursement policy adopted by the
Board or with the prior approval of the Chief Executive Officer or the President
of the Company.

6. Long-Term Management Incentive Plan

The Company has resolved to establish a long-term management incentive plan,
which may be structured as an employee

's royalty pool, to be funded by the equivalent of a 1.5% overriding royalty or
equivalent net profits interest (after pay-out calculated on a well by well
basis) (the "Plan"). Upon its establishment, the Employee shall be granted a 10%
(ten percent) interest in Plan income attributable to wells drilled (no matter
when drilled) on any oil and gas property acquired by the Company prior to the
end of the Term or earlier termination of this Agreement, subject to the terms
and conditions of the Plan. To the extent less than 100% of the interests in the
Plan with respect to a single well have been awarded at the time the well is
spudded, Employee shall share pro-rata with the other Plan participants in the
excess unawarded amounts.



7. Relocation

7.1 Obligation to Relocate. At the Company

's request, which may be given in the Company's sole discretion (a "Relocation
Notice"), the Employee shall relocate to Israel for such period as the Company
shall deem in its best interests.



7.2 Employee Benefits in the Event of Relocation. Upon relocation to Israel as
aforesaid and during the period of Employee

's employment in Israel, Employee and Company will seek the advice of a
competent tax authority to determine the best combination status and benefits
for both the Employee and Company. The total compensation cost to the Company
for such package shall be equal to or less than the cost to the Company for the
package of salary, benefits and other compensation set forth in Sections 7.3
through 7.5 below.



7.3 An Israeli Managers Insurance Policy (

"Bituach Mnahalim") providing for:



(i) allocation and payment by the Company to a Provident Fund (

"Kupat Gemel") (as defined in Section 47 of the Israeli Income Tax Ordinance)
(the "Fund") a sum equal to 13⅓% of the Employee's Salary as it may be from time
to time (such sum, the "Company's Contribution"), to be allocated as follows"
(X) 8⅓% towards Severance Pay (Pitzuei Piturim"); and (Y) 5% to pension benefits
("Tagmulim");



(ii) payment by the Company of an amount equal to 21/2% of the Employee

's Salary towards the purchase of disability insurance for the Employee; and



(iii) deduction by the Company of an amount equal to 5% of the Employee

's Salary (the "Employee's Contribution") and deposit of such sum in the fund to
be allocated to pension benefits (Tagmulim);





--------------------------------------------------------------------------------



(iv) in the event of the termination or failure to extend the term of this
Agreement for any reason whether at the Company

's or the Employee's instance, release to the Employee's benefit all funds that
have accrued to the Employee's benefit; provided that in the event of
termination of this Agreement by the Company for Cause or by the Employee in
circumstances under which the Company would have the right to deny the Employee
severance pay ("Pitzuei Piturim") pursuant to the provisions of the Israeli
Severance Pay Law, 5723-1953, in whole or in part, the Employee shall be
entitled to the release of only such sums as accrued in the Fund attributable to
the Employee's Contribution.



(v) That part of the Company

's Contribution allocated as provided in clause (i)(X) of this Section 7.3
above, together with all income thereon of whatever nature, shall be on account
of Severance Pay that shall be due, if due, to Employee pursuant to the
provisions of clause (iv) of this Section 7.3 or pursuant to the Israeli
Severance Pay Law, 5723-1953.



7.4 Additional Employee Benefits. Additional benefits providing for:

(a) Recuperation Allowance (

"Dmei Havra'ah") of ten (10) days per year at a rate provided from time to time
by applicable Israeli law. The Recuperation Allowance shall be paid
semi-annually at the rate of five (5) days per each semi-annual period together
with payment of the Employee's June and December Salaries; and



(b) provided that the Employee has a driver

's license valid for driving in Israel he shall have the full-time use one
four-wheel drive vehicle on a regular basis due to the 24 hour nature of his
responsibilities, the expenses of which shall be paid by the Company; and



(c) the Company shall arrange for parking for the Employee at his place of work
and shall reimburse him for his parking expenses based on receipts he shall
produce to the Company.

7.4 Currency and Tax Payments. Following the Employee

's relocation to Israel, such part of Employee's Salary shall be paid in Israel
in NIS at the Representative Rate of the U.S.Dollar as against the NIS last
published by the Bank of Israel and known at the time of payment (the
"Representative Rate") and such part in United States Dollars outside of Israel
as Employee may request, provided that (a) the Company withhold and pay to the
Israeli Income Tax, National Insurance and other relevant authorities, if any,
whether in Israel or the United States, in timely manner all amounts as may be
due from time to time on Employee's Salary in full and associated payments under
applicable Israeli law, and (b) pursuant to section 7.3 above, the Company make
payments thereunder as provided in accordance with the terms of the Manager's
Insurance Policy purchased on the basis of the Employee's Salary as such may be
from time to time.



8. Propriety Information

8.1 The Employee acknowledges and agrees that, in the course of his employment
by the Company, he will have access to confidential and propriety information of
the Company regarding, without limitation, the business, financial, research,
exploratory, engineering, production, marketing and sales activities of the
Company. Such information, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as

"Proprietary Information".



8.2 Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that: (i) was known to the Employee prior to his
association with the Company and can be so proven; (ii) shall have appeared in
any printed publication or patent or shall have become a part of the public
knowledge except as a result of a breach of this Agreement by the Employee;
(iii) shall have been received by the Employee from a third party having no
obligation to the Company; (iv) reflects general skills and experience gained
during the Employee

's engagement by the Company; or (v) reflects information and data generally
known within the industries or trades in which the Company transacts business.



8.3 The Employee agrees and declares that all Proprietary Information, patents
and other rights in connection therewith shall be the sole property of the
Company and its assigns. At all times, both during his engagement by the Company
and for a period of five (5) years after its termination, the Employee will keep
in confidence and trust all Proprietary Information, and the Employee will not
use or disclose any



--------------------------------------------------------------------------------



Proprietary Information or anything relating to it without the written consent
of the Company, except as may be necessary in the ordinary course of performing
the Employee

's duties hereunder and in the best interests of the Company.



8.4 Upon termination of his employment with the Company, the Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to his work with the Company, and he will not take with him any
documents or materials or copies thereof containing any Proprietary Information.

8.5 The Employee recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company

's part to maintain the confidentiality of such information and to use it only
for certain limited purposes. At all times, both during his employment and after
its termination, the Employee undertakes to keep and hold all such information
in strict confidence and trust, and he will not use or disclose any of such
information without the prior written consent of the Company, except as may be
necessary to perform his duties as an employee of the Company and consistent
with the Company's agreement with such third party. Upon termination of his
employment with the Company, Employee shall act with respect to such information
as set forth in Section 8.4 mutatis mutandis.



8.6 The Employee

's undertakings in this section 8 shall remain in full force and effect in
accordance with their terms after termination of this Agreement or any renewal
thereof.



9. Non-Competition

9.1 The Employee agrees and undertakes that he will not, so long as he is
employed by the Company and for a period of six (6) months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venturer, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that is engaged in any activities competing with
the Company in the field of petroleum exploration, production and marketing in
Israel or any other region or territory in which the Company is conducting or
considering the conduct of petroleum exploration, production or marketing
activities; provided, however, that the Employee may own securities of any
corporation or other entity which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such entity so long as he has no active
role therein as director, employee, consultant or otherwise, unless otherwise
specifically approved by the Board.

9.2 The Employee agrees and undertakes that during the period of his employment
and for a period of twelve (12) months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person employed by the Company or retained by the Company as a consultant on the
date of such termination or during the preceding six (6) months.

9.3 If any one or more of the terms contained in this section 9 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.

10. Indemnification and Insurance

10.1 The Company shall indemnify the Employee against, and hold him harmless,
from any and all judgments, penalties (including excise and similar taxes),
fines, settlements and expenses (including attorney

's fees and court costs) actually and reasonably incurred by him in connection
with any action, suit or proceeding whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit or proceeding
whether or not by or in the right of the Company to which Employee is or may be
made a party or is or shall be threatened to be made a party by reason of the
fact that the Employee is an officer, employee or agent of the Company or is or
was serving at the request of the Company as a director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, sole proprietorship, trust, nonprofit
entity, employee benefit plan or





--------------------------------------------------------------------------------



other enterprise, to the fullest extent permitted by any applicable law, and
such indemnity shall inure to the benefit of the heirs, executors and
administrators of the Employee.

10.2 The right to indemnification under this section 10 shall include the
Employee

's right to be paid by the Company the expenses incurred in defending any such
proceeding in advance of its disposition; provided, however, that, if the
applicable law requires, the payment of such expenses incurred by the Employee
in advance of the final disposition of a proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Employee, to
repay all amounts so advanced if it shall ultimately be determined that the
Employee is not entitled to be indemnified under this section 9 or otherwise.



10.3 The Company shall purchase and maintin insurance coverage in an amount to
be determined from time to time by the Board taking into account the nature and
extent of the Company

's activities and the cost of coverage, but in no event less than that
maintained by the Company for any other director or executive officer of the
Company, on behalf of the Employee both in his capacity as an officer, director
and employee of the Company and if be so serves at the request of the Company,
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterise, against any legally insurable liability
asserted against the Employee and incurred by the Employee in any such capacity,
or arising out of the Employee's status as such.



11. Taxes

Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the Salary (section 3 above) or with the Social Insurance and
Employee Benefits (section 4 above) or with the Additional Benefits (section 5
above) or with any other payment to which the Employee is entitled under this
Agreement will be borne by the Employee and, except as otherwise expressly set
out in this Agreement, the Employee shall be solely liable for all such taxes,
fees and other liabilities.

12. Mutual Representations

12.1 The Employee represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

12.2 The Company represents and warrants to the Employee that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person or entity.

12.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors

' rights generally, and subject, as to enforceability, to general principles of
equity (regardless if enforcement is sought in proceeding in equity or at law).



13. Notice; Addresses

13.1 The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above, or any other address which shall be provided by due
notice given in accordance with the provisions of section 13.2 below.

13.2 All notices in connection with this Agreement shall be sent by registered
mail or delivered by hand or courier service to the addresses set forth above,
and shall be deemed to have been delivered to the other party at the earlier of
the following two dates: (a) if sent by registered mail or courier service, as
aforesaid, three (3) or, if the Employee has been relocated to Israel and
changed his address for notice purposes to an address in Israel, five (5)
business days from the date of mailing; and (b) if delivered by hand

- upon actual delivery or proffer of delivery (in the event of a refusal to
accept it) at the address of the addressee. Delivery by cable, telex, facsimile
or other electronic communication shall be sufficient





--------------------------------------------------------------------------------



and be deemed to have occurred upon electronic confirmation of receipt, with
copy sent by first class mail.

14. Miscellaneous

14.1 Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.

14.2 The provisions of this Agreement are in lieu of the provisions of any
collective bargaining agreement or arrangement and, therefore, no collective
bargaining agreement or arrangement shall apply with respect to the relationship
between the parties hereto (subject to the applicable provisions of law).

14.3 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party

's rights and powers under this Agreement, or operate as a waiver of any breach
or nonperformance by either party of any terms or conditions hereof.



14.4 No determination of the invalidity or unenforceability of any provision of
this Agreement shall affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.

14.5 This Agreement is personal and non-assignable by the Employee. It shall
inure to the benefit of any corporation or other entity with which the Company
shall merge or consolidate or to which the Company shall lease, sell or
otherwise transfer all or substantially all of its assets, and may be assigned
by the Company to any affiliate of the Company or to any corporation or entity
with which such affiliate shall merge or consolidate or which shall lease or
acquire all or substantially all of the assets of such affiliate. Any assignee
must assume all the obligations of the Company hereunder, but such assignment
and assumption shall not serve as a release of the Company.

14.6 This Agreement is the only agreement between the parties on the subject
matter of this Agreement and supersedes and replaces all other agreements,
whether written or oral, between the parties, concerning the subject matter of
this Agreement, including without limitation that certain letter dated September
2, 2003 from the Company to the Employee

"Re: Executive Employment Agreement"; provided, however, that nothing herein
shall be deemed to affect the rights of either of the parties hereto with
respect to the services rendered by the Employee to or on behalf of the Company
during any period prior to the Effective Date.



14.7 It is hereby agreed between the parties that the laws of the State of Texas
shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with this Agreement
shall be in the courts of appropriate jurisdiction in the County of Dallas,
Texas.

IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first above written.





 

ZION OIL & GAS, INC.









/s/ Glen H. Perry

By:

/s/ John Brown



Glen H. Perry

Name:

John Brown





Title:

Chairman & CEO









--------------------------------------------------------------------------------



Exhibit 10.4 (v)



Retention Agreement (Philip Mandelker

)





ZION OIL & GAS, INC.

6510 Abrams Road, Dallas, TX 75231

214-221-4610



 

As of January 1, 2004



Mr. Philip Mandelker,

44 Tagore Street

Tel Aviv, Israel

Re: Retention Agreement

Dear Mr. Mandelker,



This letter serves to confirm our agreement with you to retain your services as
outside General Counsel and Corporate Secretary of Zion Oil & Gas, Inc. (the
"Company"). Such services shall include: (i) oversight responsibility for
administrative and financial matters of the Company's Israeli Branch, reporting
to the Executive Vice-President and General Manager of Israeli Operations; and
(ii) legal oversight responsibility for the corporation, reporting to the
President and Chief Operating Officer. In consideration for your services, you
shall receive a monthly retainer as follows:



During the period commencing January 1, 2004 the NIS equivalent of $12,500 per
month, plus out of pocket disbursements, plus VAT.



In addition, the Company shall pay the law firm with which you are associated a
monthly office services fee of the NIS equivalent $2,000, plus VAT. Commencing
January 1, 2004, the Company shall also bear the cost of a cell phone (one line)
and your professional fees and insurance related to the performance of your
duties.



As soon as practicable following the date upon which the Company shall have
closed $8,000,000 in subscriptions of its initial public offering as currently
on file with the U.S. Securities and Exchange Commission, the Company shall
employ you as its Executive Vice President and General Counsel pursuant to the
attached Executive Employment Agreement.



Very truly yours,



ZION OIL & GAS, INC.



/s/ John M. Brown

John M. Brown, Chairman and CEO



 

ACCEPTED AND AGREED:



_/s/ Philip Mandelker

Philip Mandelker





--------------------------------------------------------------------------------



Personal Employment Agreement

(Attached to and made a part of that certain Retention Agreement dated as of
January 1, 2004)



This Personal Employment Agreement (the "Agreement") is entered into as of the
___ day of _______ 2004 (the "Effective Date"), by and among Zion Oil & Gas,
Inc., a Delaware corporation with offices at 6510 Abrams Road, Suite 300,
Dallas, Texas, U.S.A. (in its own name and as successor in interest of Zion Oil
& Gas, Inc., a Florida Corporation, the "Company") and Philip Mandelker of 44
Tagore St., Tel-Aviv, 69341, Israel (the "Employee").



WHEREAS, the Company was established in April 2000 for the purpose of engaging
in oil and gas exploration and production in Israel; and



WHEREAS, since the establishment of the Company, the Employee, an attorney in
private legal practice, has been serving as General Counsel of the Company and,
since 2002 as the corporate Secretary of the Company at the pleasure of the
Board of Directors of the Company (the "Board") and on terms set from time to
time by resolution of the Board; and



WHEREAS, the terms of retention of the Employee's services for the period
commencing January 1, 2004 were fixed in a written retention agreement effective
as of January 1, 2004 (the "Retention Agreement"); and



WHEREAS, the Company and Employee desire to restructure their relationship so
that the Employee join the Company as a full time employee and continue to serve
the Company in the capacity of Executive Vice President and General Counsel of
the Company in accordance with the terms and conditions set forth in this
Agreement



NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:



1. Appointment; Extent and Nature of Duties; Termination of Retainer Agreement



1.1 Appointment and Duties. The Employee shall be employed as Executive Vice
President and General Counsel of the Company. Until such time as the Board shall
appoint another person to serve as Secretary of the Company, the Employee shall
also fill the duties of Secretary of the Company. The Employee shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar Employee
capacity, with such responsibilities to include those of Chief Compliance
Officer of the Company and officer with executive oversight responsibilities for
administrative, financial and legal activities of the Company's Israeli Branch,
and as may be further defined by the Board. Insofar as his executive oversight
responsibilities for administrative, financial and legal activities of the
Company's Israeli Branch are concerned, Employee shall be under supervision of
the General Manager of Israeli Operations. Insofar as all his other
responsibilities are concerned, including (but not limited to) responsibilities
of General Counsel and Chief Compliance Officer, Employee shall be under the
direct supervision of the President and Chief Operating Officer. Nothing herein
shall derogate from Employee's obligations in fulfilling his duties as General
Counsel and Chief Compliance Officer to the Board and any committee thereof.



1.2 Extent of Services. The Employee shall be employed on a full-time basis and
shall devote his entire business time, attention and efforts to the performance
of his duties and responsibilities under this Agreement and the business and
affairs of the Company. The Employee acknowledges hereby that the terms of his
employment, the circumstances thereof, and the nature of his work require an
unusual amount of personal trust as set out in the Israeli Hours of Employment
and Rest Law, 5711-1951, and therefore, the said law shall not apply to the
Employee's employment with the Company.



1.3 Termination of Retainer Agreement and Ancillary Arrangements



1.3.1 As of the Effective Date, the Retainer Agreement shall terminate.



--------------------------------------------------------------------------------



1.3.2 Upon the termination of the Retainer Agreement and the entry into effect
of this Agreement, the Company shall pay (a) to the Employee all monies,
including Value Added Tax ("VAT"), at the applicable rate due and owing to the
Employee on account of services rendered and disbursements incurred on behalf of
the Company and (b) to the law firms with which the Employee was associated
during the period commencing January 1, 2003 and through the Effective Date all
monies, including VAT thereon, due and owing to the said law firms for the
services, including office support services, rendered by those law firms as
provided by the Retainer Agreement.



1.3.3 If the Effective Date is after January 1, 2004 (such period between
January 1, 2004 and the Effective Date, the

"Benefits Compensation Period"), then, at the Employee's option, notified to the
Company no later than fifteen (15) days following the Effective Date, the
Company shall:





in the context of the manager

's insurance plan ("Bituach Menahalim") to be established for the Employee
pursuant to section 4.1 below, purchase on behalf of the Employee coverage for
the Benefits Compensation Period at rates calculated on the basis of the Base
Salary, as defined below, to the same extent as if the Effective Date were
January 1, 2004; or





(b) pay to Employee a cash payment in the amount of 13⅓% plus an additional
21/2% (in total 155/6%) of the total retainer payments to which Employee was
entitled pursuant to the Retainer Agreement for the Benefits Compensation
Period, plus VAT thereon. If Employee shall choose this option (b), the Company
shall pay to Employee the amounts due hereunder no later than thirty (30) days
following the Effective Date against receipt of a VAT tax invoice and receipt
from Employee



2. Term and Termination



2.1 Term. The initial term of employment under this Agreement shall be for the
period commencing on the Effective Date and ending on December 31, 2008 (the

"Initial Term"). Thereafter, the term of Employee's employment under the
Agreement shall automatically be extended for additional periods of one (1) year
(each an "Additional Term") at the end of the Initial Term and of each
Additional Term unless either party has given notice to the other of its
intention not to extend at least one hundred eighty (180) days prior to the
expiration of the Initial Term or any Additional Term; provided, however, that
following the Employee's having attained the age of seventy (70), the Term of
the Agreement, if still in effect, shall not be automatically extended upon the
expiration of the then applicable Additional Term, but shall be extended only
upon the mutual agreement of the Company and the Employee annually no later than
ninety (90) days prior to the end of the applicable Additional Term. (The
Initial Term and, if the Initial Term is extended, any and all Additional Terms,
the "Term").





2.2 Termination by the Company. Notwithstanding the aforesaid, the Employee

's employment may be terminated under the following circumstances:





2.2.1 For Disability. The Company may, upon ninety (90) days prior written
notice, terminate Employee

's employment after having established the Employee's Disability. For purposes
of this Agreement, "Disability" means a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties pursuant to
this Agreement which infirmity continues for a period of at least 120 days in
any 365 day period. Upon termination for disability, the Company shall continue
to pay Employee all salary and benefits hereunder for the remainder of the Term,
less any disability insurance payments received by Employee.





2.2.2 For Cause. The Company may terminate the Employee

's employment for Cause upon written notice to the Employee in which notice the
basis for termination shall be set forth. A termination for "Cause" is a
termination due to a serious breach of trust, including, but not limited to,
theft, embezzlement, self-dealing, prohibited disclosure to unauthorized persons
or entities of confidential or propriety information of or relating to the
Company or the engaging by Employee in any prohibited business competitive with
the business of the Company and its subsidiaries, affiliates or associated
entities. No termination for Cause shall be effective except subject to the
final, non-appealable judgment of a court of competent jurisdiction





--------------------------------------------------------------------------------



to the effect that Employee has committed a serious breach of trust as
aforesaid. Except if and to the extent otherwise determined by a court of
competent jurisdiction, the Employee shall be entitled to the compensation and
benefits provided for under this Agreement for the period prior to the
termination of the Employee

's employment under this section.





2.2.3 Termination Other Than For Cause. The Company may terminate the employment
of the Employee other than for Cause at its discretion and at any time on ninety
(90) days prior written notice.



2.3 Termination by Employee. Employee may terminate this Agreement and his
employment relationship with the Company at his discretion and at any time on
ninety (90) days prior written notice.



2.4 Relationship during Notice Period



2.4.1 For purposes hereof, the term

"Notice Period" shall mean the period between the giving of any Notice of
Termination and the effective date of such notice as provided in sections 2.2
and 2.3 above or between the date of the notice of intent not to extend the Term
and the date of the termination of the Term as provided for in section 2.1
above.





2.4.2 During any Notice Period pursuant to section 2.2.3 or 2.3 above, the
Employee shall continue to work and fulfill his duties, hereunder, as an
employee of the Company; provided, however, that the Company shall have the
right in its discretion to ask the Employee to cease working at the premises of
the Company or to cease to work during all or any part of the Notice Period, in
which case and without derogating from the Employee

's right to Compensation pursuant to sections 2.5.1 - 2.5.3 below to the extent
applicable, the Company shall redeem such portion of the Notice Period for which
the Company shall have waived its right to the services of the Employee (the
"Waived Period") by payment to Employee of an amount equal to Employee's Salary
for the Waived Period, plus such amounts to which the Company is obligated
pursuant to sections 4 and 5 below.





2.4.3 In the event Employee continues to work during the Notice Period, he shall
cooperate with the Company to ensure an orderly transfer of his
responsibilities.



2.4.4 In the event the Employee gives notice of termination pursuant to section
2.3 above or of his intention not to extend the Term pursuant to section 2.1
above, and does not continue to work during all or any part of the Notice
Period, the Employee shall pay to the Company as liquidated damages an amount
equal to his salary for said portions of the Notice Period during which he does
not work. The Company shall have the right to deduct such amount from all and
any monies due and owing the Employee from the Company.



2.5 Compensation in the Event of Termination



2.5.1 Termination Other Than for Cause or Disability. Without derogating from
the rights of the Employee to compensation during the Notice Period as provided
in section 2.4 above, the Employee shall be entitled to compensation in the
event of (a) termination or of (b) failure to extend the Term of the Agreement
by the Company prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
in an amount equal to:





all sums, including Salary pursuant to section 3 below, Social Insurance and
Employee Benefits as provided in section 4.1

- 4.3 below, to which Employee would otherwise have been entitled if he had
remained in the employ of the Company for the portion of the Term during which
this Agreement would have remained in effect but for its termination as
aforesaid, and





an amount equal to six (6) monthly Base Salaries, as defined in section 3 below.



2.5.2 Change of Control. In the event of (a) termination or of (b) failure to
extend the Term of this Agreement prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
within one (1) year of the completion of a Business Combination as defined in
Article Tenth of





--------------------------------------------------------------------------------



the Company

's Amended and Restated Certificate of Incorporation, then in addition to any
rights of the Employee during the Notice Period as provided in section 2.4
above, and pursuant to section 2.5.1 above and to section 2.5.3 below, the
Employee shall be entitled to compensation in an amount equal to thirty six (36)
monthly Base Salaries.





2.5.3 Release of Social Benefit Funds. In the event of the termination or the
failure to extend the term of this Agreement for any reason whether at the
Company

's or the Employee's instance, the Company shall release to the benefit of the
Employee all funds that have accrued to the Employee's benefit in the severance
pay and pension funds established pursuant to section 4.1 below; provided that
in the event of termination of this Agreement by the Company for Cause or by the
Employee in circumstances under which the Company has the right to deny the
Employee severance pay ("Pitzuei Piturim") pursuant to the provisions of the
Israeli Severance Pay Law, 5723-1953 ("Severance Pay"), in whole or in part, the
Employee shall be entitled to the release only of such sums as accrued in the
funds attributable to the Employee's Contributions pursuant to section 4.1(d)
below.





3. Salary



As compensation for the Employee

's services hereunder, the Company shall pay the Employee a monthly gross salary
(the "Salary") in an amount in New Israeli Shekelim (NIS) as follows:





for the period commencing the Effective Date, US $16,667 (US $200,000 annually)
(as such may be increased from time to time by decision of the Board, the

"Base Salary"),





calculated at the representative rate of the US Dollar as against the NIS, last
published by the Bank of Israel and known at the time of payment (the

"Representative Rate"), payable to Employee in NIS on the first business day of
each month during the term of the Employee's engagement hereunder in arrears for
the month just ended.





4. Social Insurance and Employee Benefits



4.1 Severance Pay and Pension Benefits.



The Company shall allocate and pay to a Provident Fund (

"Kupat Gemel") (as defined in Section 47 of the Israeli Income Tax Ordinance)
(such Provident Fund, the "Fund") in the framework of a manager's insurance plan
("Bituach Mnahalim") or in such other framework, at the option of the Employee
and subject to the consent of the Company, a sum equal to 13⅓% of the Employee's
Salary as it may be from time to time (such sum, the "Company's Contribution").





The Company

's Contribution shall be allocated as follows:





8⅓% towards Severance Pay; and



5% to pension benefits (

"Tagmulim").





The Company shall also pay an amount equal to 21/2% of Employee

's Salary towards the purchase of disability insurance for the Employee.





The Company shall deduct from the Employee

's Salary as it may be from time to time an amount equal to 5% of the Salary
(the "Employee's Contribution") and deposit such sum in the Fund. The Employee's
Contribution shall be allocated in full to pension benefits (Tagmulim).





That part of the Company

's Contribution allocated as provided in clause (b)(i) of this section 4.1
above, together with all income thereon of whatever nature, shall be on account
of Severance Pay that shall be due, if due, to Employee pursuant to the
provisions of section 2.5.3 above or pursuant to the Israeli Severance Pay Law,
5723-1953.





--------------------------------------------------------------------------------



4.2 Vacation. The Employee shall be entitled to an annual vacation of twenty
three (23) working days at full pay. Vacation days may be accummulated for two
years, after which they must be used or redeemed; provided that accummulation of
vacation days in excess of forty six (46) days may be approved by the Chief
Executive Officer of the Company in his discretion.



4.3 Recuperation Allowance. Employee shall be entitled to Recuperation Allowance
(

"Dmei Havra'ah") of ten (10) days per year at the rate provided from time to
time by applicable law. The Recuperation Allowance shall be paid semi-annually
at the rate of five (5) days per each semi-annual period together with payment
of the Employee's June and December Salaries.





4.4 Sick Pay



The Employee shall be entitled to up to thirty (30) days per year of fully paid
sick leave, against a doctor

's confirmation, which leave can be accummulated for a period of up to a maximum
of five (5) years; provided, however, that the Employee shall not be entitled to
sick leave payment to the extent already covered by any insurance component of
any plan purchased by or for the benefit of the Employee pursuant to section 4.1
above.





The Employee shall not for any reason or in any circumstances be entitled to
redeem any accumulated but unused sick leave upon termination of his employment
under this Agreement.



It is agreed that payment on account of sick leave as provided herein shall be
deemed in full compliance with the Company

's obligations to Employee under the Israeli Sick Pay Law, 5736-1976.





5. Additional Benefits



5.1 Vehicle Expenses and Parking.



Commencing January 1, 2004 and provided that the Employee has a valid driver

's license and valid vehicle license, the Company shall pay the Employee monthly
a vehicle maintenance allowance in an amount in NIS equal to US $150 (US Dollars
One Hundred and Fifty) (calculated at the Representative Rate). This amount
shall be paid as the Company's participation in the Employee's expenses in
maintaining his vehicle so that it is available for use by the Employee in
connection with Company business, including travel between his residence and his
place of work.





The Company shall arrange for parking for the Employee at his place of work and
shall reimburse him for his parking expenses based on receipts he shall produce
to the Company.



5.2 Cellular Phone. Commencing January 1, 2004, the Company shall provide
Employee with a Company cellular phone for Company business. Until such time as
the Company purchases or leases cellular phones on its own account, the Company
shall reimburse the Employee his expenses in maintaining and using one cellular
phone (one number).



5.3 Professional Fees. Commencing for calendar year 2004, the Company shall
reimburse Employee professional license and professional liability fees and
periodic membership dues for the professional societies and social/business
organizations the maintenance of which is hereby acknowledged to be connected
with and necessary for the proper performance of the Employee

's duties under this Agreement, including:





Israel Chamber of Advocates (National and District Committees).

State of New York Attorney Registration Fee.

American Bar Association.

Professional Liability Insurance as provided by the Israel Chamber of Advocates
in connection with its annual license/membership fee.

One golf, boating or fitness club



Additional as may from time to time be approved by the Chief Executive Officer



5.4 Expenses. The Employee shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with the expense reimbursement policy adopted by the
Board or with the prior approval of the Chief Executive Officer or the President
of the Company.



6. Long-Term Management Incentive Plan



The Company has resolved to establish a long-term management incentive plan,
which may be structured as an employee

's royalty pool, to be funded by the equivalent of a 1.5% overriding royalty or
net profits interest (after pay-out calculated on a well by well basis) (the
"Plan"). Upon its establishment, the Employee shall be granted a 10% (ten
percent) interest in Plan income attributable to wells drilled on any oil and
gas property acquired by the Company prior to the end of the Term or earlier
termination of this Agreement, subject to the terms and conditions of the Plan.
To the extent less than 100% of the interests in the Plan with respect to a
single well have been awarded at the time the well is spudded, Employee shall
share pro-rata with the other Plan participants in the excess unawarded amounts.





7. Propriety Information



7.1 The Employee acknowledges and agrees that, in the course of his employment
by the Company, he will have access to confidential and propriety information of
the Company regarding, without limitation, the business, financial, research,
exploratory, engineering, production, marketing and sales activities of the
Company. Such information, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as

"Proprietary Information".





7.2 Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that: (i) was known to the Employee prior to his
association with the Company and can be so proven; (ii) shall have appeared in
any printed publication or patent or shall have become a part of the public
knowledge except as a result of a breach of this Agreement by the Employee;
(iii) shall have been received by the Employee from a third party having no
obligation to the Company; (iv) reflects general skills and experience gained
during the Employee

's engagement by the Company; or (v) reflects information and data generally
known within the industries or trades in which the Company transacts business.





7.3 The Employee agrees and declares that all Proprietary Information, patents
and other rights in connection therewith shall be the sole property of the
Company and its assigns. At all times, both during his engagement by the Company
and for a period of five (5) years after its termination, the Employee will keep
in confidence and trust all Proprietary Information, and the Employee will not
use or disclose any Proprietary Information or anything relating to it without
the written consent of the Company, except as may be necessary in the ordinary
course of performing the Employee

's duties hereunder and in the best interests of the Company.





7.4 Upon termination of his employment with the Company, the Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to his work with the Company, and he will not take with him any
documents or materials or copies thereof containing any Proprietary Information.



7.5 The Employee recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company

's part to maintain the confidentiality of such information and to use it only
for certain limited purposes. At all times, both during his employment and after
its termination, the Employee undertakes to keep and hold all such information
in strict confidence and trust, and he will not use or disclose any of such
information without the prior written consent of the Company, except as may be
necessary to perform his duties as an employee of the Company and consistent
with the Company's agreement with such third party. Upon termination of his
employment with the Company, Employee shall act with respect to such information
as set forth in Section 7.4 mutatis mutandis.





--------------------------------------------------------------------------------



7.6 The Employee

's undertakings in this section 7 shall remain in full force and effect in
accordance with their terms after termination of this Agreement or any renewal
thereof.





8. Non-Competition



8.1 The Employee agrees and undertakes that he will not, so long as he is
employed by the Company and for a period of six (6) months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venturer, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that is engaged in any activities competing with
the Company in the field of petroleum exploration, production and marketing in
Israel or any other region or territory in which the Company is conducting or
considering the conduct of petroleum exploration, production or marketing
activities; provided, however, that the Employee may own securities of any
corporation or other entity which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such entity so long as he has no active
role therein as director, employee, consultant or otherwise, unless otherwise
specifically approved by the Board.



8.2 The Employee agrees and undertakes that during the period of his employment
and for a period of twelve (12) months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person employed by the Company or retained by the Company as a consultant on the
date of such termination or during the preceding six (6) months.



8.3 If any one or more of the terms contained in this section 8 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.



9. Indemnification and Insurance



9.1 The Company shall indemnify the Employee against, and hold him harmless,
from any and all judgments, penalties (including excise and similar taxes),
fines, settlements and expenses (including attorney

's fees and court costs) actually and reasonably incurred by him in connection
with any action, suit or proceeding whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit or proceeding
whether or not by or in the right of the Company to which Employee is or may be
made a party or is or shall be threatened to be made a party by reason of the
fact that the Employee is an officer, employee or agent of the Company or is or
was serving at the request of the Company as a director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, sole proprietorship, trust, nonprofit
entity, employee benefit plan or other enterprise, to the fullest extent
permitted by any applicable law, and such indemnity shall inure to the benefit
of the heirs, executors and administrators of the Employee.





9.2 The right to indemnification under this section 9 shall include the Employee

's right to be paid by the Company the expenses incurred in defending any such
proceeding in advance of its disposition; provided, however, that, if the
applicable law requires, the payment of such expenses incurred by the Employee
in advance of the final disposition of a proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Employee, to
repay all amounts so advanced if it shall ultimately be determined that the
Employee is not entitled to be indemnified under this section 9 or otherwise.





9.3 The Company shall purchase and maintain insurance coverage in an amount to
be determined from time to time by the Board taking into account the nature and
extent of the Company

's activities and the cost of coverage, but in no event less than that
maintained by the Company for any other director or executive officer of the
Company, on behalf of the Employee, both in his capacity as an officer, director
and employer of the Company and, if he so serves at the request of the Company,
as a director, officer,





--------------------------------------------------------------------------------



employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against any legally insurable liability asserted against the
Employee and incurred by the Employee in any such capacity or arising out of
Employee

's status as such.





10. Taxes



Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the Salary (section 3 above) or with the Social Insurance and
Employee Benefits (section 4 above) or with the Additional Benefits (section 5
above) or with any other payment to which the Employee is entitled under this
Agreement will be borne by the Employee and, except as otherwise expressly set
out in this Agreement, the Employee shall be solely liable for all such taxes,
fees and other liabilities.



11. Mutual Representations



11.1 The Employee represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.



11.2 The Company represents and warrants to the Employee that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person or entity.



11.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors

' rights generally, and subject, as to enforceability, to general principles of
equity (regardless if enforcement is sought in proceeding in equity or at law).





12. Notice; Addresses



12.1 The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above, or any other address which shall be provided by due
notice given in accordance with the provisions of section 12.2 below.



12.2 All notices in connection with this Agreement shall be sent by registered
airmail or delivered by hand or international courier service to the addresses
set forth above, and shall be deemed to have been delivered to the other party
at the earlier of the following two dates: (a) if sent by registered airmail or
international courier service, as aforesaid, five (5) business days from the
date of mailing; and (b) if delivered by hand

- upon actual delivery or proffer of delivery (in the event of a refusal to
accept it) at the address of the addressee. Delivery by cable, telex, facsimile
or other electronic communication shall be sufficient and be deemed to have
occurred upon electronic confirmation of receipt, with copy sent by first class
airmail.





13. Miscellaneous



13.1 The preamble to this Agreement constitutes an integral part hereof.



Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.



13.3 The provisions of this Agreement are in lieu of the provisions of any
collective bargaining agreement or arrangement and, therefore, no collective
bargaining agreement or arrangement shall apply with respect to the relationship
between the parties hereto (subject to the applicable provisions of law).



--------------------------------------------------------------------------------



13.4 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party

's rights and powers under this Agreement, or operate as a waiver of any breach
or nonperformance by either party of any terms or conditions hereof.





13.5 No determination of the invalidity or unenforceability of any provision of
this Agreement shall affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.



13.6 This Agreement is personal and non-assignable by the Employee. It shall
inure to the benefit of any corporation or other entity with which the Company
shall merge or consolidate or to which the Company shall lease, sell or
otherwise transfer all or substantially all of its assets, and may be assigned
by the Company to any affiliate of the Company or to any corporation or entity
with which such affiliate shall merge or consolidate or which shall lease or
acquire all or substantially all of the assets of such affiliate. Any assignee
must assume all the obligations of the Company hereunder, but such assignment
and assumption shall not serve as a release of the Company.



13.7 This Agreement is the only agreement between the parties on the subject
matter of this Agreement and supersedes and replaces all other agreements,
whether written or oral, between the parties, concerning the subject matter of
this Agreement, including that certain letter dated September 2, 2003 from the
Company to Employee

"Re: Executive Employment Agreement"; provided, however, that nothing herein
shall be deemed to affect the rights of either of the parties hereto with
respect to the services rendered by the Employee to or on behalf of the Company
during any period prior to the Effective Date, including without limitation
those services rendered prior to the Effective Date pursuant to the Retainer
Agreement.





13.8 It is hereby agreed between the parties that the laws of the State of
Israel shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with the Agreement
shall be the courts of appropriate jurisdiction in Tel Aviv

- Jaffa.





IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first above written.





ZION OIL & GAS, INC.











By:





Philip Mandelker

Name:







Title:









 



--------------------------------------------------------------------------------



Exhibit 10.4 (vi)

Personal Employment Agreement (David Patir)



This Personal Employment Agreement (the "Agreement") is entered into as of the
1st day of October 2005 (the "Effective Date"), by and among Zion Oil & Gas,
Inc., a Delaware corporation with offices at 6510 Abrams Road, Suite 300,
Dallas, Texas, U.S.A. (in its own name and as successor in interest of Zion Oil
& Gas, Inc., a Florida Corporation, the "Company") and David Patir of 5630
Avalon Way, Houston, Texas, 77057. (the "Employee").



WHEREAS, the Company was established in April 2000 for the purpose of engaging
in oil and gas exploration and production in Israel; and



WHEREAS, since July 2005, the Employee has been serving as acting chief
financial officer of the Company at the pleasure of chief executive officer and
the Board of Directors of the Company (the "Board"); and



WHEREAS, the terms of retention of the Employee for the three-year, three-month
period commencing on the effective date hereof were approved by the Board on
October 27, 2005; and



WHEREAS, the Company and Employee desire to regularize their relationship and,
in that context, the Company desires to continue to engage the Employee and the
Employee desires to continue to serve the Company in the capacity of Senior
Vice-President and Chief Financial Officer in accordance with the terms and
conditions set forth in this Agreement.



NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:



1. Appointment; Extent and Nature of Duties



1.1 Appointment and Duties. The Employee shall be employed as Senior
Vice-President and Chief Financial Officer of the Company. The Employee shall
perform the duties, undertake the responsibilities and exercise the authority
customarily performed, undertaken and exercised by persons situated in a similar
capacity and as may be further defined from time to time by the Board, the
President or Chief Executive Officer. The Employee shall be under the direct
supervision, and comply with the directives of, the President and, in his
absence, the Chief Executive Officer of the Company.



1.2 Extent of Services. Effective January 1, 2006, the Employee shall be
employed on a full-time basis and shall devote his entire business time,
attention and efforts to the performance of his duties and responsibilities
under this Agreement and the business and affairs of the Company; except until
such time as the financial conditions of the Company permit the continuous and
prospectively continuous payment of full compensation (without need of
compensation deferral by executives), Employee may maintain supplemental income
through his current consulting group. Between the Effective Date and January 1,
2006, Employee shall be employed as a consultant, providing the Company on a
part-time basis with his services as Senior Vice-President and Chief Financial
Officer.



2. Term and Termination



2.1 Term. The initial term of employment under this Agreement shall be for the
period commencing on the Effective Date and ending on December 31, 2008 (the
"Initial Term"). Thereafter, the term of Employee's employment under this
Agreement shall automatically be extended for additional periods of one (1) year
(each an "Additional Term") at the end of the Initial Term and of each
Additional Term, unless either party has given notice to the other



--------------------------------------------------------------------------------



of its intention not to extend at least one hundred eighty (180) days prior to
the expiration of the Initial Term or any Additional Term; provided, however,
that following the Employee

's having attained the age of seventy (70), the Term of this Agreement, if still
in effect, shall not be automatically extended upon the expiration of the then
applicable Additional Term, but shall be extended for additional one (1) year
terms only upon the mutual agreement of the Company and the Employee annually no
later than ninety (90) days prior to the end of the Additional Term then in
effect. (The Initial Term and, if the Initial Term is extended, any and all
Additional Terms, the "Term").





2.2 Termination by the Company. Notwithstanding the aforesaid, the Employee

's employment may be terminated under the following circumstances:





2.2.1 For Disability. The Company may, upon ninety (90) days prior written
notice, terminate Employee

's employment after having established the Employee's Disability. For purposes
of this Agreement, "Disability" means a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties pursuant to
this Agreement which infirmity continues for a period of at least 120 days in
any 365 day period. Upon termination for disability, the Company shall continue
to pay Employee all salary and benefits hereunder for the remainder of the Term,
less any disability insurance payments received by Employee.





2.2.2 For Cause. The Company may terminate the Employee

's employment for Cause upon written notice to the Employee in which notice the
basis for termination shall be set forth. A termination for "Cause" is a
termination due to a serious breach of trust, including, but not limited to,
theft, embezzlement, self-dealing, prohibited disclosure to unauthorized persons
or entities of confidential or propriety information of or relating to the
Company or the engaging by Employee in any prohibited business competitive with
the business of the Company and its subsidiaries, affiliates or associated
entities. No termination for Cause shall be effective except subject to the
final, non-appealable judgment of a court of competent jurisdiction to the
effect that Employee has committed a serious breach of trust as aforesaid.
Except if and to the extent otherwise determined by a court of competent
jurisdiction, the Employee shall be entitled to the compensation and benefits
provided for under this Agreement for the period prior to the termination of the
Employee's employment under this section.





2.2.3 Termination Other Than For Cause. The Company may terminate the employment
of the Employee other than for Cause at its discretion and at any time on ninety
(90) days prior written notice.



2.3 Termination by Employee. Employee may terminate this Agreement and his
employment relationship with the Company at his discretion and at any time on
ninety (90) days prior written notice.



2.4 Relationship during Notice Period



2.4.1 For purposes hereof, the term

"Notice Period" shall mean the period between the giving of any Notice of
Termination and the effective date of such notice as provided by sections 2.2
and 2.3 above or between the date of notice of intent not to extend the Term and
the date of termination of the Term as provided for in section 2.1 above.





2.4.2 During any Notice Period pursuant to section 2.2.3 above, the Employee
shall continue to work and fulfill his duties, hereunder, as an Employee of the
Company; provided, however, that the Company shall have the right in its
discretion to ask the Employee to cease working at the premises of the Company
or to cease to work during all or any part of the Notice Period, in which case
and without derogating from the Employee

's right to Compensation pursuant to sections 2.5.1 and 2.5.2 below to





--------------------------------------------------------------------------------



the extent applicable, the Company shall redeem such portion of the Notice
Period for which the Company shall have waived its right to the services of the
Employee (the

"Waived Period") by payment to Employee of an amount equal to Employee's Salary
for the Waived Period, plus such amounts to which the Company is obligated
pursuant to sections 4 and 5 below.





2.4.3 In the event Employee continues to work during the Notice Period, he shall
cooperate with the Company to ensure an orderly transfer of his
responsibilities.



2.4.4 In the event the Employee gives notice of termination pursuant to section
2.3 above or of his intention not to extend the Term pursuant to section 2.1
above, and does not continue to work during all or any part of the Notice
Period, the Employee shall forfeit his salary for said portions of the Notice
Period during which he does not work. The Company shall have the right to deduct
such amount from all and any monies due and owing the Employee from the Company.



2.5 Compensation in the Event of Termination



2.5.1 Termination Other Than for Cause or Disability. Without derogating from
the rights of the Employee to compensation during the Notice Period as provided
in section 2.4 above, the Employee shall be entitled to compensation in the
event of (a) termination or of (b) failure to extend the Term of this Agreement
by the Company prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability,
in an amount equal to all sums, including Salary pursuant to section 3 below and
Employee Benefits as provided in section 4.1 below, to which Employee would
otherwise have been entitled if he had remained in the employ of the Company for
the portion of the Term during which this Agreement would have remained in
effect but for its termination as aforesaid, plus, in the event termination
occurs after one year of service, 1/6 of one month's Base Salary (as defined
below) for each month of full-time service.





2.5.2 Change of Control. In the event of (a) termination or of (b) failure to
extend the Term of this Agreement prior to the Employee

's attaining the age of seventy (70), other than for Cause or due to Disability
within one (1) year of the completion of a Business Combination as defined in
Article Tenth of the Company's Amended and Restated Certificate of
Incorporation, then in addition to any rights of the Employee during the Notice
Period as provided in section 2.4 and pursuant to section 2.5.1 above, the
Employee shall be entitled to compensation in an amount equal to thirty six (36)
monthly Base Salaries.





3. Compensation



As compensation for the Employee

's services hereunder for the period October 1, 2005 through December 31, 2005,
the Company shall pay the Employee a consulting fee of $10,000 per month. As
compensation for the Employee's services hereunder for the period commencing
January 1, 2006 the Company shall pay the Employee a monthly gross salary (the
"Salary") of US $14,583 (US $175,000 annually) (as such may be increased from
time to time by decision of the Board, the "Base Salary"), payable to Employee
on the first business day of each month during the term of the Employee's
engagement hereunder in arrears for the month just ended.





As additional compensation hereunder, Employee shall be awarded a 5-year option
to purchase 80,000 shares of the Company's common stock at $5.00 per share,
vesting one-third at the end of each year of full-time employment. In case of
termination other than for cause or disability, 100% of the shares will be
vested.



4. Employee Benefits



--------------------------------------------------------------------------------





4.1 Insurance. Commencing January 1, 2006, the Company shall purchase or
participate in the purchase for the benefit of the Employee an insurance package
consisting of medical insurance, life insurance and long term disability
insurance of such nature and providing such coverage as the Employee may
request, provided that in no event shall the cost to the Company of the premiums
for such insurance exceed US $2,000 per month. Except if the Employee
specifically requests otherwise, the Company may fulfill its obligations
hereunder by providing insurance coverage of the Employee in any group life or
group health plan maintained by the Company for its employees based in the
United States.



 

4.2 Vacation. The Employee shall be entitled to an annual vacation of
twenty-three (23) working days at full pay. Vacation days may be accumulated for
two (2) years, after which they must be used or redeemed; provided that
accumulation of vacation days in excess of forty-six (46) days may be approved
by the Chief Executive Officer of the Company in his discretion.



4.3 Sick Pay



(a) The Employee shall be entitled to up to thirty (30) days per year of fully
paid sick leave, against a doctor

's confirmation, which leave can be accumulated for a period of up to a maximum
of five (5) years; provided, however, that the Employee shall not be entitled to
sick leave payment to the extent already covered by any insurance component of
any plan established by or for the benefit of the Employee pursuant to section
4.1 above.





(b) The Employee shall not for any reason or in any circumstances be entitled to
redeem any accumulated but unused sick leave upon termination of his employment
under this Agreement.



5. Additional Benefits



5.1 Cellular Phone. Commencing January 1, 2006, the Company shall provide
Employee with a Company cellular phone for Company business. Until such time as
the Company purchases or leases cellular phones on its own account, the Company
shall reimburse the Employee his expenses in maintaining and using one cellular
phone (one number).



5.2 Professional Fees. Commencing January 1, 2006, the Company shall reimburse
Employee professional license fees and periodic membership dues for the
professional societies and business/social organizations the maintenance of
which is hereby acknowledged to be connected with and necessary for the proper
performance of the Employee

's duties under this Agreement, including:





(a) State of Texas, State of Israel

--registration fees as a Certified Public Accountant



(b) One luncheon club

One athletic/sports club

Continue education to maintain license in the State of Texas

Participate in the yearly C.P.A. conference organized by the Institute of C.P.A.
in Israel

(f) additional as may from time to time be approved by the Chief Executive
Officer.



5.3 Expenses. The Employee shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with the expense reimbursement policy adopted by the
Board or with the prior approval of the President of the Company.



--------------------------------------------------------------------------------





6. Long-Term Management Incentive Plan



The Company has resolved to establish a long-term management incentive plan,
which may be structured as an employee

's royalty pool, to be funded by the equivalent of a 1.5% overriding royalty or
equivalent net profits interest (after pay-out calculated on a well by well
basis) (the "Plan"). Upon its establishment, the Employee shall be eligible to
be granted an in interest in Plan income attributable to wells drilled
subsequent to the Ma'anit #1 (no matter when drilled) on any oil and gas
property acquired by the Company prior to the end of the Term or earlier
termination of this Agreement, subject to the terms and conditions of the Plan.
Grant of any interest in the Plan is strictly discretionary by the Company and
is based on recommendations of Employee's immediate supervisor (the President of
the Company) and the approval of the Plan's management committee and the Board's
Compensation Committee.





7. Propriety Information



7.1 The Employee acknowledges and agrees that, in the course of his employment
by the Company, he will have access to confidential and propriety information of
the Company regarding, without limitation, the business, financial, research,
exploratory, engineering, production, marketing and sales activities of the
Company. Such information, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as

"Proprietary Information".





7.2 Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that: (i) was known to the Employee prior to his
association with the Company and can be so proven; (ii) shall have appeared in
any printed publication or patent or shall have become a part of the public
knowledge except as a result of a breach of this Agreement by the Employee;
(iii) shall have been received by the Employee from a third party having no
obligation to the Company; (iv) reflects general skills and experience gained
during the Employee

's engagement by the Company; or (v) reflects information and data generally
known within the industries or trades in which the Company transacts business.





7.3 The Employee agrees and declares that all Proprietary Information, patents
and other rights in connection therewith shall be the sole property of the
Company and its assigns. At all times, both during his engagement by the Company
and for a period of five (5) years after its termination, the Employee will keep
in confidence and trust all Proprietary Information, and the Employee will not
use or disclose any Proprietary Information or anything relating to it without
the written consent of the Company, except as may be necessary in the ordinary
course of performing the Employee

's duties hereunder and in the best interests of the Company.





7.4 Upon termination of his employment with the Company, the Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to his work with the Company, and he will not take with him any
documents or materials or copies thereof containing any Proprietary Information.



7.5 The Employee recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company

's part to maintain the confidentiality of such information and to use it only
for certain limited purposes. At all times, both during his employment and after
its termination, the Employee undertakes to keep and hold all such information
in strict confidence and trust, and he will not use or disclose any of such
information without the prior written consent of the Company, except as may be
necessary to perform his duties as an employee of the Company and consistent
with the Company's agreement with such third party. Upon termination of his
employment with the Company, Employee shall act with respect to such information
as set forth in Section 7.4 mutatis mutandis.





--------------------------------------------------------------------------------





7.6 The Employee

's undertakings in this section 7 shall remain in full force and effect in
accordance with their terms after termination of this Agreement or any renewal
thereof.





8. Non-Competition



8.1 The Employee agrees and undertakes that he will not, so long as he is
employed by the Company and for a period of six (6) months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venturer, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that is engaged in any activities competing with
the Company in the field of petroleum exploration, production and marketing in
Israel or any other region or territory in which the Company is conducting
petroleum exploration, production or marketing activities; provided, however,
that the Employee may own securities of any corporation or other entity which is
engaged in such business and is publicly owned and traded but in an amount not
to exceed at any one time one percent (1%) of any class of stock or securities
of such entity so long as he has no active role therein as director, employee,
consultant or otherwise, unless otherwise specifically approved by the Board.



8.2 The Employee agrees and undertakes that during the period of his employment
and for a period of twelve (12) months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person employed by the Company or retained by the Company as a consultant on the
date of such termination or during the preceding six (6) months.



8.3 If any one or more of the terms contained in this section 8 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.



9. Indemnification and Insurance



9.1 The Company shall indemnify the Employee against, and hold him harmless,
from any and all judgments, penalties (including excise and similar taxes),
fines, settlements and expenses (including attorney

's fees and court costs) actually and reasonably incurred by him in connection
with any action, suit or proceeding whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit or proceeding
whether or not by or in the right of the Company to which Employee is or may be
made a party or is or shall be threatened to be made a party by reason of the
fact that the Employee is an officer, employee or agent of the Company or is or
was serving at the request of the Company as a director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, sole proprietorship, trust, nonprofit
entity, employee benefit plan or other enterprise, to the fullest extent
permitted by any applicable law, and such indemnity shall inure to the benefit
of the heirs, executors and administrators of the Employee.





9.2 The right to indemnification under this section 9 shall include the Employee

's right to be paid by the Company the expenses incurred in defending any such
proceeding in advance of its disposition; provided, however, that, if the
applicable law requires, the payment of such expenses incurred by the Employee
in advance of the final disposition of a proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Employee, to
repay all amounts so advanced if it shall ultimately be determined that the
Employee is not entitled to be indemnified under this section 9 or otherwise.





--------------------------------------------------------------------------------



9.3 The Company shall purchase and maintain insurance coverage in an amount to
be determined from time to time by the Board taking into account the nature and
extent of the Company

's activities and the cost of coverage, but in no event less than that
maintained by the Company for any other director or executive officer of the
Company, on behalf of the Employee, both in his capacity as an officer, director
and employee of the Company and, if he so serves at the request of the Company,
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against any legally insurable
liability asserted against the Employee and incurred by the Employee in any such
capacity or arising out of Employee's status as such.





10. Taxes



Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the Salary (section 3 above) or with Employee Benefits
(section 4 above) or with the Additional Benefits (section 5 above) or with any
other payment to which the Employee is entitled under this Agreement will be
borne by the Employee and, except as otherwise expressly set out in this
Agreement, the Employee shall be solely liable for all such taxes, fees and
other liabilities.



11. Mutual Representations



11.1 The Employee represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.



11.2 The Company represents and warrants to the Employee that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person or entity.



11.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors

' rights generally, and subject, as to enforceability, to general principles of
equity (regardless if enforcement is sought in proceeding in equity or at law).





12. Notice; Addresses



12.1 The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above, or any other address which shall be provided by due
notice given in accordance with the provisions of section 12.2 below.



12.2 All notices in connection with this Agreement shall be sent by registered
mail or delivered by hand or courier service to the addresses set forth above,
and shall be deemed to have been delivered to the other party at the earlier of
the following two dates: (a) if sent by registered mail or courier service, as
aforesaid, three (3) business days from the date of mailing; and (b) if
delivered by hand

- upon actual delivery or proffer of delivery (in the event of a refusal to
accept it) at the address of the addressee. Delivery by cable, telex, facsimile
or other electronic communication shall be sufficient and be deemed to have
occurred upon electronic confirmation of receipt, with copy sent by first class
mail.





13. Miscellaneous



13.1 Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.



--------------------------------------------------------------------------------



13.2 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party

's rights and powers under this Agreement, or operate as a waiver of any breach
or nonperformance by either party of any terms or conditions hereof.





13.3 No determination of the invalidity or unenforceability of any provision of
this Agreement shall affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.



13.4 This Agreement is personal and non-assignable by the Employee. It shall
inure to the benefit of any corporation or other entity with which the Company
shall merge or consolidate or to which the Company shall lease, sell or
otherwise transfer all or substantially all of its assets, and may be assigned
by the Company to any affiliate of the Company or to any corporation or entity
with which such affiliate shall merge or consolidate or which shall lease or
acquire all or substantially all of the assets of such affiliate. Any assignee
must assume all the obligations of the Company hereunder, but such assignment
and assumption shall not serve as a release of the Company.



13.5 This Agreement is the only agreement between the parties on the subject
matter of this Agreement and supersedes and replaces all other agreements,
whether written or oral, between the parties, concerning the subject matter of
this Agreement.



13.6 It is hereby agreed between the parties that the laws of the State of Texas
shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with this Agreement
shall be in the courts of appropriate jurisdiction in the county of Dallas,
Texas.



IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first above written.





ZION OIL & GAS, INC.









/s/ David Patir

By:

/s/ E. A. Soltero



David Patir

Name:

Eugene A. Soltero





Title:

President







 

 

--------------------------------------------------------------------------------

Exhibit 10.4 (vii)

Retention and Management Services Agreement (Richard J. Rinberg)



Zion Oil & Gas, Inc.

6510 Abrams Rd.

Dallas, Texas 75231



 

 

As of November 1, 2005



Mr. Richard Rinberg







Re: Retention and Management Services Agreement ("Agreement")



Dear Mr. Rinberg,



This letter comes to confirm our agreement pursuant to which Zion Oil & Gas,
Inc. ("Zion" or "Company") shall retain your ("Rinberg's") services to render
management services to the Company, including advisory services to the Company's
Chairman of the Board and Chief Executive Officer and to perform such other
duties as the Company's Board, Chairman or Chief Executive Officer may from time
to time determine (collectively, the "Services"). During the period Rinberg
shall be providing the Services under this Agreement, Rinberg shall be appointed
to serve and shall serve as President of Zion in accordance with provisions of
the Bylaws of Zion and subject to the terms and conditions of this Agreement.



1. Term and Termination



(a) The term of this Agreement shall be for the twenty-four month period
commencing November 1, 2005 and terminating on October 31, 2007 (the "Term").



(b) Notwithstanding, this Agreement may be terminated prior to October 31, 2007
in the following circumstances: (i) on 90 days prior written notice, by Zion in
the event of Rinberg's disability (for purposes hereof, a physical or mental
infirmity which impairs Rinberg's ability to substantially perform his duties
hereunder which infirmity continues for a period of at least 120 days during any
365 day period); (ii) for cause by Zion upon written notice to Rinberg in which
the basis for termination shall be set forth (for purposes hereof, "cause" shall
be a serious breach of trust, including but not limited to, theft, embezzlement,
self-dealing, prohibited disclosure to unauthorized persons or entities of the
Company's confidential or proprietary information or the engaging by Rinberg in
any prohibited business competitive with the business of the Company or its
affiliates); (iii) on 90 days prior written notice, by Zion at its discretion
other than for cause; or (iv) on 90 days prior written notice by Rinberg at his
discretion.



2. Scope of Engagement. Zion engages Rinberg's services for the purpose
described in the introductory paragraph of this Agreement. In providing such
services, Rinberg shall dedicate as much time as necessary to fulfill all his
duties to the Company in a professional and efficient manner. Such services
shall be rendered at the offices of the Company in the United States, Israel, at
Rinberg's home office or at such other places as reasonably requested by Zion in
consultation with Rinberg. It is specifically understood that Rinberg is acting
hereunder as an independent contractor and that this Agreement shall not be
construed to create an employment relationship between Zion and Rinberg. It is
acknowledged that Rinberg has and may during the Term have and maintain other
business and commercial interests and activities of various kinds, both on his
own behalf and on behalf of others. Rinberg shall have the right to render
services of whatever nature to others, including the same or similar services as
those to be rendered to Zion hereunder, provided that the rendition of such
services shall not be such as to interfere with the timely, efficient and
professional performance of the services to be rendered to Zion hereunder, and
further provided that such services shall not be rendered to persons or entities
or in connection with enterprises that are engaged in activities competing with
Zion in the field of petroleum exploration, production or marketing in Israel or
any other region or territory in which Zion is conducting petroleum exploration,
production or marketing activities or any other activities in the energy sector
in Israel in which Zion or an affiliate of Zion is engaged.



3. Compensation.



(a) As compensation for services hereunder for the Term, Zion shall pay Rinberg
a fee of $500,000 (the "Fee") which Fee shall be prorated at a rate of $20,833
per month for the 24 month period commencing November 1, 2005.



(b) The Fee shall be paid in the form of shares of 200,000 shares of authorized
and unissued $0.01 par value common stock of the Company (the "Shares"), valued
at $2.50 per share. The Shares shall be issued as provided in clause (a) of
paragraph 4 below, subject to the restrictions as set forth in clauses (b), (c),
(e), (g) and (h) of paragraph 4 below and to the sell back obligations and buy
back rights as provided in clause (f) of paragraph 4 below.



4. The Shares - Terms of Issuance, Restrictions and Sell Back/Buy Back
Obligations and Rights



(a) Subject to the approval of the Israeli Income Tax Authority (the "ITA"), the
Shares shall be issued to Rinberg pursuant to Section 102 of the Israeli
Ordinance (New Version), 1961, as amended (the "Ordinance") and any regulations,
rules, orders and procedures promulgated thereunder (the "Regulations"). The
Shares shall be issued to and in the name of a trustee (the "Trustee") appointed
by the Company and approved by the ITA to hold the Shares for purposes of
Section 102 of the Ordinance ("Section 102"), pursuant to an agreement between
the Company and Trustee providing inter alia for the Trustee's agreement to act
with respect to the Shares in accordance with the provisions of Section 102 and
the Regulations and with the provisions of this Agreement. The agreement between
the Company and Trustee (the "Trust Agreement") shall be fully binding on
Rinberg, as shall be the provisions of Section 102, as maybe amended from time
to time.



(b) Subject to the provisions of clauses (f) and (g) of this paragraph 4, the
Shares, and all rights related to them, including bonus shares, if any, shall be
held by the Trustee in trust for the benefit of Rinberg for a period of 24
months following the issuance of the Shares or such shorter period as approved
by the ITA under the terms of Section 102; provided, however, that in no
circumstances shall the Trustee release such portion of the Shares as which the
Company maintains buy back rights and as to which Rinberg has buy back
obligations under clause (f) of this paragraph 4 through October 31, 2007. (The
period during which the Shares must be held by the Trustee hereunder, the
"Shares Lock-Up Period"; the period during which the Shares must be held by the
Trustee under Section 102, the "102 Lock-up Period").



(c) Rinberg shall be prohibited from selling, transferring, hypothecating or
disposing in any way, other than by operation of law the Shares until the end of
the Shares Lock-up Period. If Rinberg voluntarily sells or otherwise transfers
the Shares before the end of the 102 Lock-up Period, the provisions of Section
102 relating to non-compliance with the Lock-up period shall apply.



(d) Following the end of the Shares Lock-up Period with respect to all or any
portion of the Shares no longer subject to any of the Shares lock-up provisions,
the Trustee will transfer the Shares to Rinberg upon demand, subject to the
provisions of clauses (e), (g) and (h) of this paragraph 4, if and to the extent
still applicable, but in no event before all taxes due, if any, have been paid
in full and, by signing this Agreement, Rinberg authorizes the Trustee not to
transfer any Shares prior to the full payment of all applicable taxes. Upon
request by the Company, Rinberg shall also sign an undertaking to release the
Trustee from any liability in respect of any action or decision duly taken and
executed in good faith by the Trustee with respect to the Shares as issued to
the Trustee as contemplated hereby.



(e) In addition to the restrictions pursuant to which the Shares shall be issued
as required by Section 102 and the Regulations, the Shares shall be issued in
accordance with the provisions of, and subject to the restrictions of Regulation
S promulgated pursuant to the Securities Act of 1933, as amended.



(f) If the Agreement is terminated prior to the Term, then Rinberg and, to the
extent the Shares are held by the Trustee, the Trustee shall sell back to the
Company and the Company shall have the right and obligation to repurchase from
Rinberg and the Trustee that number of Shares (as may be adjusted in the case of
increase or decrease in the number of issued Shares resulting from a share
split, reverse shares split, share dividend, recapitalization, combination or
reclassification of the Shares, rights issues or any other increase or decrease
in the number of issued Shares in each case effected without receipt of
consideration by the Company ["Recapitalization Adjustment"]) as shall equal the
percentage of the total number of Shares issued, being 200,000 (as such may be
adjusted in the event of a Recapitalization Adjustment), as the number of days
between the date the termination to this Agreement becomes effective as provided
by paragraph 1(b) and October 31, 2007 bears to 728 (such Shares being the
"Divested Shares"). The price par share at which Rinberg and the Trustee shall
sell the Divested Shares back to the Company and at which the Company shall
repurchase the Divested Shares shall be the par value of such Shares, or $0.01
per Share (as such may be adjusted in the event of a Recapitalization
Adjustment.)



(g) The Shares whether held by and in the name of Rinberg or the Trustee shall
be subject to a voting agreement with and irrevocable proxy in favor of John M.
Brown in form and substance of that agreement attached as Annex A hereto (the
"Voting Agreement"). The Voting Agreement shall be signed by Rinberg and the
Trustee no later than the date the Shares are issued pursuant hereto.



(h) For so long as any of the Shares are subject to any of the restrictions
pursuant to this paragraph 4, each certificate issued to Rinberg or the Trustee
or any nominee or subsequent transferee of the Shares, such certificate shall be
stamped or otherwise imprinted by an appropriately drafted legend noting that
the Shares subject of the certificate have not been registered under the
Securities Act of 1933, as amended, may not be offered for sale, sold,
transferred or otherwise disposed of unless registered or exempt from
registration and, further, that such Shares are subject to such further and
additional limitations and restrictions as provided in this Agreement, the Trust
Agreement and the Voting Agreement, as well as pursuant to the provisions and
limitations of Regulation S.



 

5. The Shares - Additional Tax Related Provisions



(a) Any and all taxes, fees and other liabilities (as may apply from time to
time) in connection with the issuance and/or sale of the Shares will be borne by
Rinberg who will be solely liable for all such taxes, fees and other
liabilities. Rinberg agrees to indemnify the Company and hold them harmless
against any and all liability for any such tax or interest or penalty thereon.



(b) If the Company or the Trustee determines that it is required to withhold any
tax as a result of the issuance of the Shares, Rinberg shall make arrangements
satisfactory to the Company or the Trustee to enable them to satisfy all
withholding requirements. Rinberg shall also make arrangements satisfactory to
the Company to enable it to satisfy any withholding requirements that may arise
in connection with the dispositions of any of the Shares.



6. Additional Compensation



(a) In addition to the compensation as set forth in paragraph 3 above, Rinberg
shall be reimbursed for all reasonable out of pocket expenses (including,
without limitation, Rinberg's expenses in maintaining and using one cellular
phone [one number] and travel expenses) incurred by Rinberg on Zion's behalf or
in connection with the performance of services hereunder in accordance with the
expense reimbursement policy adopted by Zion or with the prior approval of the
Company's Chief Executive Officer or Chairman.



(b) The Company shall bear up to $7,000 of the cost of tax and related advice
and services rendered to Rinberg in connection with his retention and
compensation arrangements under this Agreement. Except to the extent otherwise
provided in this Agreement, the Company shall also bear any fees and expenses of
the Trustee for acting as trustee with respect to the Shares under the Trust
Agreement.



(c) The Company has resolved to establish a long-term management incentive plan,
which may be structured as an employee's royalty pool, to be funded by the
equivalent of a 1.5% overriding royalty or equivalent net profit interests
(after pay-out calculated on a well by well basis) (the "Plan"). Upon its
establishment, Rinberg shall be eligible to be granted an interest in Plan
income attributable to wells drilled subsequent to the Ma'anit #1 Reentry on any
oil and gas property acquired by the Company prior to the end of the Term or
earlier termination of this Agreement, subject to the terms and conditions of
the Plan. Grant of any interest in the Plan shall be determined by the Plan
management committee or equivalent body and subject to the approval of the
Compensation Committee of the Company's Board.



7. Personal Service Agreement. It is understood and agreed that this is a
personal services agreement between Rinberg and the Company and that at all
times the services contemplated hereby shall be rendered personally by Rinberg.
In the event of any change in the form of Rinberg's business arrangements or
organization or other occurrence materially frustrates this intent, the Company
may immediately terminate this Agreement unless otherwise agreed by the parties.
In the event the Company shall merge or consolidate with or sell or otherwise
transfer all or substantially all of its assets to any other corporation or
entity, any such corporation or entity must assume all the obligations of the
Company hereunder.



If the foregoing sets forth your understanding of our agreement, please indicate
your acceptance by signing in the space provided below.



 

 

Very truly yours,

Zion Oil & Gas, Inc.



 

/s/ E A Soltero

________



Eugene A. Soltero, CEO



 

 

Accepted and Agreed



 

/s/ Richard Rinberg

____



Richard Rinberg



 

ANNEX A

STOCKHOLDERS' AND VOTING AGREEMENT


This STOCKHOLDERS' AND VOTING AGREEMENT, effective as of the first day of
November, 2005, is made by and among Zion Oil & Gas, Inc., a Delaware
corporation (the "Company"), John M. Brown ("Brown") and Richard J. Rinberg (the
"Stockholder).

ARTICLE I
DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

"Affiliate" means, with respect to any Person, a Person that controls, is
controlled by, or is under common control with such Person (it being understood
that a Person shall be deemed to "control" another Person, for purposes of this
definition, if such Person directly or indirectly has the power to direct or
cause the direction of the management and policies of such other Person, whether
through holding beneficial ownership interests in such other Person, through
contracts or otherwise).

"Agreement" means this Stockholders' and Voting Agreement, as such may be
amended from time to time.

"Beneficially Own" or "Beneficial Ownership" with respect to the Shares, or any
securities, means having "beneficial ownership" of such securities (as
determined pursuant to Rule 13d-3 under the Exchange Act), including pursuant to
any agreement, arrangement or understanding whether or not in writing.

"Bylaws" means the Bylaws of the Company, as such may be amended from time to
time.

"Business Day" means a day of the year on which banks are not required or
authorized to close in Dallas, Texas.

"Certificate of Incorporation" means the Certificate of Incorporation of the
Company, as such may be amended from time to time.

"Common Stock" means the shares of common stock of the Company, par value $0.01
per share.

"Company" is defined in the preamble to this Agreement.

"DGCL" means the General Corporation Law of the State of Delaware, as amended.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.



"Irrevocable Proxy" is defined in Section 4.03(a).

"Permitted Transfer" is defined in Section 2.02.

"Person" means an individual, corporation, partnership, trust, limited liability
company, a branch of any legal entity, unincorporated organization, joint stock
company, joint venture, association, governmental entity or other entity or
organization.

"Securities Act" means the Securities Act of 1933, as amended.

"Shares" means 200,000 shares of Common Stock issued and/or issuable to
Stockholder or Stockholder's nominee pursuant to that certain Retention and
Management Services Agreement between Stockholder and the Company dated as of
the effective date hereof (the " Retention Agreement").

"Transfer" means the sale, transfer, gift, conveyance, assignment, pledge,
hypothecation, mortgage or other encumbrance or disposition of all or any part
of Stockholder's Shares, whether voluntarily or involuntarily, by operation of
law, pursuant to judicial process, divorce decree, property settlement,
bankruptcy or otherwise.

 

ARTICLE II
RESTRICTIONS ON TRANSFER OF COMMON STOCK

2.01 Restriction on Transfers. Stockholder may not Transfer all or any portion
of the Shares of the Company now owned or hereafter acquired by it, except in
connection with, and strictly in compliance with, the conditions of this Article
II or the Retention Agreement. Any other purported disposition shall be void and
ineffectual and shall not operate to transfer any interest or title to the
purported transferee.

2.02 Permitted Transfers. Notwithstanding anything to the contrary in this
Agreement, a Stockholder may, at any time or from time to time, Transfer any of
its Shares in one or more of the following transactions (a "Permitted
Transfer"):

Stockholder that is a natural person may Transfer any of such Stockholder's
Shares to members of such Stockholder's immediate family or to a trust,
partnership or other entity established for the benefit of such Stockholder or
members of such Stockholder's immediate family upon such Stockholder giving
written notice to the Company of such Transfer, provided that each transferee
executes a joinder to this Agreement, in substantially the form of Exhibit A,
agreeing to be bound as Stockholder to the terms of this Agreement;

any other Transfer upon Stockholder giving written notice to the Company of such
Transfer, provided that such transferee executes a joinder to this Agreement in
substantially the form of Exhibit A, agreeing to be bound as Stockholder to the
terms of this Agreement and Brown approves the Transfer in writing.

2.03 Transfer by Reason of Death or Divorce.

In the event of the death of Stockholder, the Shares of the Stockholder may be
Transferred by the executor or administrator of the estate to any heir or
descendent of Stockholder upon such executor or administrator giving written
notice to the Company of such event, provided that the transferee executes a
joinder to this Agreement, in substantially the form of Exhibit A, agreeing to
be bound as Stockholder to the terms of this Agreement.

In the event of the division of community property of Stockholder upon divorce
and such Stockholder's spouse is awarded some or all of the Shares owned by
Stockholder, a Transfer of Shares to the Stockholder's spouse may be made upon
written notice of such event given by Stockholder to the Company, provided that
the transferee executes a joinder to this Agreement, in substantially the form
of Exhibit A, agreeing to be bound as Stockholder to the terms of this
Agreement.

2.04 Assumption by Transferee. Any transferee to whom Shares may be Transferred
pursuant to this Agreement shall take such Shares subject to all of the terms
and conditions of this Agreement and shall not be considered to have title
thereto until said transferee shall have accepted and assumed the terms and
conditions of this Agreement by executing a joinder agreement, in substantially
the form of Exhibit A, to that effect delivered to the Company, at which time
such transferee shall succeed to all rights of his transferor except as such
rights may be otherwise limited by other provisions of this Agreement, the
Certificate of Incorporation or the Bylaws.

2.05 Cost of Transfers. Each party shall bear its own costs of the transfer. The
Company shall bear the cost of the Company's legal counsel.

 

ARTICLE III
LEGENDS AND FILING

3.01 Legends on Certificates.

Stockholder acknowledges that none of the Shares have been registered under the
Securities Act or registered or qualified under any state securities laws; that
the provisions of Rule 144 promulgated under the Securities Act currently are
not available for the public resale of the Shares; that the Shares therefore are
not and will not be Transferable in the absence of a registration statement with
respect to such shares or an applicable exemption from registration; and that a
legend in substantially the following form will be typed or otherwise printed on
the certificates representing the Shares:



            "The securities represented by this certificate have not been
registered
              under the Securities Act of 1933, as amended, or any state or
foreign
              securities laws (collectively, "Securities Laws"). No registration
or
              transfer of such securities will be made on the books of the
Company
              unless such transfer is made in connection with an effective
registration
              statement under applicable Securities Laws or pursuant to an
exemption
              from the registration requirements of applicable Securities Laws."

The certificates representing the Shares owned by Stockholder, whether now
outstanding or hereafter to be issued during the term of this Agreement, may, at
the discretion of the Company, have conspicuously endorsed upon them a legend in
substantially the following form:

"These shares are subject to the provisions of that certain Stockholders' and
Voting Agreement, effective as of November 1, 2005 (as the same may be amended
from time to time) that provides for certain restrictions on transfer and that
may subject a stockholder to certain obligations or liabilities not otherwise
imposed on stockholders in other corporations. A copy of the Stockholders' and
Voting Agreement is on file at the principal executive offices of the Company
and shall be furnished without charge to the holder of this certificate upon the
receipt by the Company of a written request therefor from the holder. No
registration or transfer of such securities will be made on the books of the
Company unless and until the terms of the Stockholders' and Voting Agreement
have been complied with."



3.02 Termination of Certain Restrictions. Notwithstanding Section 3.01, the
restrictions imposed by Section 3.01(a) and the corresponding legend
requirements shall terminate as to any Share (i) when and so long as such Share
shall have been effectively registered under the Securities Act and disposed of
pursuant thereto or (ii) when the Company shall have received an opinion of
counsel reasonably satisfactory to it that the Shares may be transferred without
registration thereof under the Securities Act and that such legend may be
removed. Whenever the restrictions imposed by Section 3.01 shall terminate as to
any Share as provided in this Section 3.02, the holder thereof shall be entitled
to receive from the Company, at the Company's expense, a new certificate
evidencing such Shares not bearing the restrictive legend set forth in
Section 3.01(a).

3.03 Filing of this Agreement. The parties hereto acknowledge and agree a copy
of this Agreement shall be placed on file by the Company at its principal place
of business and shall be subject to the same right of examination by any
Stockholder, in person or by agent, attorney, or accountant, as are the books
and records of the Company.

ARTICLE IV
VOTING

4.01 Voting Agreement. Stockholder hereby agrees that during the term of this
Agreement, at any meeting of the holders of the shares of Common Stock, however
called or in connection with any written consent of the holders of shares of
Common Stock, Stockholder shall vote (or cause to be voted) all Shares subject
to this Agreement of which he or she has Beneficial Ownership at the time of the
vote as directed by Brown. Stockholder shall not enter into any agreement or
understanding with any person, the effect of which would be inconsistent with
the provisions of this Article IV.

4.02 Continuing Application. In the event of a Transfer by Stockholder of less
than all of the Shares pursuant to Article II, the provisions of Section 4.01
shall continue to apply during the term of this Agreement to all Shares
Beneficially Owned by the Stockholder.

4.03 Grant of Irrevocable Proxy.

During the term of this Agreement, Stockholder hereby irrevocably appoints
("Irrevocable Proxy") Brown or, in his absence, Eugene Soltero or any other
person who shall hereafter be designated in writing by Brown, said Stockholder's
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of the Stockholder, to vote the Shares, or grant a consent
and approval in respect of such Shares, in accordance with the provisions of
this Article IV.

Stockholder represents that any proxies heretofore given in respect of the
Shares either (i) are not irrevocable and that any such proxies are hereby
revoked or (ii) are being expressly terminated by mutual consent of the parties
to such proxies pursuant to Section 7.10 of this Agreement.

Stockholder hereby affirms that the Irrevocable Proxy is given to secure the
performance of the obligations of the Stockholder under this Agreement.
Stockholder hereby affirms that the Irrevocable Proxy is coupled with an
interest and may under no circumstances be revoked. Stockholder hereby ratifies
and confirms any act such proxy and attorney in fact may lawfully do or cause to
be done by virtue hereof and that this irrevocable proxy is executed and
intended to be irrevocable in accordance with the provisions of the DGCL.

ARTICLE V
TERM AND ENFORCEMENT

5.01 Term. This Agreement shall expire or terminate upon the earliest of:
(a) the distribution to the Stockholders of all proceeds (if any) distributable
to them as the result of the cessation of business, bankruptcy, submission to
receivership, or dissolution of the Company, (b) the distribution to the
Stockholders of all proceeds (if any) distributable to them as the result of the
sale of all or substantially all of the assets of the Company, (c) October 31,
2010, (d) upon written notice from Brown to Stockholder, or (e) as otherwise
provided in the DGCL. No termination of this Agreement shall negate, limit,
impair, or otherwise affect any right, remedy, obligation, or liability of any
party hereto under this Agreement which matured or became applicable before such
termination.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

6.01 Representations and Warranties. Stockholder severally represents and
warrants to each of the other parties to this Agreement that:

It is the record and beneficial owner of the Shares and that such Shares are
owned free and clear of all liens, security interests, pledges, charges,
encumbrances, stockholders' agreements (other than this Agreement), and voting
trusts, except as set forth and provided in the Retention Agreement;

the execution, delivery and performance by the Stockholder of this Agreement
does not breach any term or provision of or constitute a default under any
material agreement, mortgage, deed of trust, contract or other commitment or
instrument to which Stockholder is a party or by which Stockholder or its assets
or properties are bound; and

Stockholder has full power, authority and legal right to enter into this
Agreement and to consummate the contemplated transactions.

 

ARTICLE VII
MISCELLANEOUS

7.01 Notices. All notices, demands, requests or other communications that may be
or are required to be given, served or sent by either party to the other party
pursuant to this Agreement will be in writing and will be mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by hand delivery, nationally recognized overnight delivery service,
telegram or facsimile transmission addressed to the address set forth below. Any
party may designate by written notice a new address to which any notice, demand,
request or communication may thereafter be given, served or sent. Each notice,
demand, request or communication that is mailed, delivered or transmitted in the
manner described above will be deemed sufficiently given, served, sent and
received for all purposes at such time as it is delivered to the addressee with
the return receipt, the delivery receipt, the affidavit of messenger or (with
respect to a facsimile transmission) the answer back being deemed conclusive
evidence of such delivery or at such time as delivery is refused by the
addressee upon presentation.

BROWN: 6510 Abrams Rd., Suite 300, Dallas, TX 75231

COMPANY: 6510 Abrams Rd., Suite 300, Dallas, TX 75231

RINBERG: 55



7.02 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUSIVE OF CONFLICTS OF LAW
PRINCIPLES) AND WILL, TO THE MAXIMUM EXTENT PRACTICABLE, BE DEEMED TO CALL FOR
PERFORMANCE IN DALLAS COUNTY, TEXAS.

7.03 Specific Enforcement. Stockholder acknowledges and agrees that a violation
by it of any of the provisions of this Agreement will cause irreparable damage
to the Company and the other stockholders and that the Company and the other
stockholders will have no adequate remedy at law for such violation.
Accordingly, each party hereto agrees that the Company and the non-violating
stockholders shall be entitled as a matter of right to an injunction from any
court of competent jurisdiction, restraining any further violation of such
provision or affirmatively compelling such offender to carry out its obligations
hereunder. Such right to injunctive relief shall be cumulative and in addition
to whatever remedies the Company or non-violating stockholders may have at law.

7.04 Waiver. No failure or delay in exercising any right hereunder will operate
as a waiver thereof, nor will any single or partial exercise thereof preclude
any other or further exercise or the exercise of any other right. A waiver by
any party of any breach or covenant will not be construed to be a waiver of any
succeeding breach or any other covenant. All waivers must be in writing and
signed by the party or parties waiving such rights.

7.05 Severability and Reformation. The parties hereto intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance. Further, the illegal, invalid, or unenforceable provision shall be
limited so that it will remain in effect to the fullest extent permitted by law.

7.06 Attorneys' Fees. If any action at law or in equity is brought by any party
hereto to enforce the terms and conditions of this Agreement, the party in whose
favor a final judgment is entered shall be entitled, in addition to any other
relief which may be awarded, to recover from the other party or parties, its
reasonable attorneys' fees, together with such prevailing party's other
reasonable and necessary expenses incurred in connection with such litigation.

7.07 Binding Effect and Assignment. Subject to the restrictions against Transfer
contained herein, this Agreement shall be binding upon and inure to the benefit
of the personal representatives, successors and assigns of the respective
parties hereto. The Company shall not have the right to assign its rights or
obligations hereunder or any interest herein without obtaining the prior written
consent of the Stockholder. The Stockholder may assign or transfer his rights
under this Agreement to the extent permitted herein.

7.08 Amendment. No amendment to, or change, or discharge of, any provision of
this Agreement will be valid unless it is in writing and signed by and
authorized representative of the party or parties against which such amendment,
change or discharge is sought to be enforced. This Agreement may be amended only
by the written consent of all parties hereto.

7.9 Entire Agreement. This Agreement and the Retention Agreement represent the
parties' entire agreement with respect to the subject matter of this Agreement
and supersedes and replaces any prior agreement or understanding with respect to
that subject matter. If there is any case in which this Agreement and the
Retention Agreement are in conflict, the Retention Agreement shall prevail.

7.10 Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

7.11 Further Acts. Each of the parties hereto shall perform all such further
acts and execute all such additional documents as may be necessary or reasonably
appropriate to effect the intent and purposes of this Agreement.

7.12 Gender and Plurals. Words denoting gender shall include the masculine,
feminine and neuter. References in this Agreement to the singular number shall
include the plural, and the plural number shall include the singular.

7.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed an original and all of which
shall constitute the same instrument.

7.15 Relationship of Parties. Nothing contained in this Agreement will be deemed
to create any agency, joint venture, partnership or similar relationship between
the parties to this Agreement. Nothing contained in this Agreement will be
deemed to authorize either party to this Agreement to bind or obligate the other
party.

IN WITNESS WHEREOF

, the parties have caused this Agreement to be executed as of the day and year
first written above.



BROWN

                                                                            COMPANY:



                                                                        

                    Zion Oil & Gas, Inc.,



____________

                                            a Delaware corporation



John M. Brown



                                                                                            By:
____________

                                                                                            Name:
Eugene A. Soltero
                                                                                            Title:
Chief Executive Officer



STOCKHOLDER:



 

 

 

Richard J. Rinberg



 

 

 

EXHIBIT A



FORM OF JOINDER TO STOCKHOLDERS' AND VOTING AGREEMENT

The undersigned, [Name of Transferee], the successor in interest to
________________ ( __________________ ) shares of the Common Stock, par value
$0.01 per share of Zion Oil & Gas, Inc., a Delaware corporation (the "Company")
held by __________________ [Name of Transferor] (the "Stockholder"), does
hereby, effective as of ______________, 20__ [Date of Signature], consent to and
agree to be bound by the provisions of that certain Stockholders' and Voting
Agreement dated as of November 1, 2005 (the "Stockholders' Agreement"), by and
among the Company, the Stockholder and certain other Stockholders who are
parties thereto. For purposes of this Joinder to Stockholders' and Voting
Agreement, capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Stockholders' Agreement.

                                                                                           ACCEPTED
AND AGREED:



                                                                                                 
[Name of Entity]



 

                                                                                                 By:

                                                                                                 Name:

                                                                                                 Title:



 

 